          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 1 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
                                                                  :
 MYL LITIGATION RECOVERY I LLC,                                   :   Case No.: 1:19-cv-01799 (JPO)
                                                                  :
                            Plaintiff,                            :
                                                                  :
                               v.                                 :   JURY TRIAL DEMANDED
                                                                  :
 MYLAN N.V., MYLAN INC., HEATHER                                  :
 BRESCH, PAUL B. CAMPBELL, KENNETH S.                             :
 PARKS, and JOHN D. SHEEHAN,                                      :
                                                                  :     AMENDED COMPLAINT AND
                            Defendants.                           :         JURY DEMAND
                                                                  :
                                                                  :
------------------------------------------------------------------x
             Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 2 of 65




                                                    TABLE OF CONTENTS

                                                                                                                                           Page

NATURE OF THE ACTION ......................................................................................................... 2
JURISDICTION AND VENUE ..................................................................................................... 5
PARTIES ........................................................................................................................................ 6
     I. Plaintiffs .............................................................................................................................. 6
     II. Defendants .......................................................................................................................... 8
FACTUAL ALLEGATIONS ....................................................................................................... 10
     I. Mylan and the EpiPen ....................................................................................................... 10
     II. Third-Party Payors ............................................................................................................ 13
     III. Medicaid Drug Classification and Rebates ....................................................................... 14
     IV. Mylan’s Reporting Obligations as a Public Company ...................................................... 18
     V. Mylan Misleads Investors about the EpiPen ..................................................................... 21
           A. Mylan’s Misclassification of the EpiPen to Reduce the Medicaid Rebate ................. 21
           B. Mylan’s Anticompetitive Conduct with Respect to the EpiPen ................................. 24
           C. Mylan’s Misrepresentations to Investors Regarding the EpiPen ................................ 29
     VI. Mylan’s Misclassification of the EpiPen and Its Anticompetitive Conduct Regarding
         the EpiPen Is Exposed ...................................................................................................... 30
DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS ............... 33
     I. Defendants Make Misleading Statements Explaining Mylan’s Financial Performance .. 33
     II. Defendants Mislead Investors about the Rebates Mylan Was Paying Medicaid.............. 36
     III. Defendants Misrepresent Their Knowledge of Mylan’s Misclassification of the EpiPen 39
     IV. Defendants Falsely Lead Investors to Believe that the Government Had Not Taken
         Any Adverse Actions against Mylan Regarding Its Misclassification of the EpiPen ...... 40
     V. Defendants Misleadingly Tell Investors that the Market for the EpiPen Was
        Competitive ....................................................................................................................... 42
ADDITIONAL ALLEGATIONS OF SCIENTER....................................................................... 44
PRESUMPTION OF RELIANCE ................................................................................................ 47
ACTUAL RELIANCE.................................................................................................................. 49
LOSS CAUSATION ..................................................................................................................... 50
NO SAFE HARBOR .................................................................................................................... 55
FIRST CAUSE OF ACTION ....................................................................................................... 55
SECOND CAUSE OF ACTION .................................................................................................. 58

                                                                       -i-
            Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 3 of 65




THIRD CAUSE OF ACTION ...................................................................................................... 60
PRAYER FOR RELIEF ............................................................................................................... 62
JURY DEMAND .......................................................................................................................... 62




                                                                  -ii-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 4 of 65




        Plaintiff MYL Litigation Recovery I LLC (collectively, “Plaintiff”) is the assignee of

entities that purchased the common stock of Mylan N.V. (“Mylan,” or the “Company”).

Plaintiff, through its undersigned attorneys, by way of this Complaint and Jury Demand, for its

federal securities claims against Mylan, its predecessor, and its present and former executive

officers Heather Bresch, Paul B. Campbell, Kenneth S. Parks, and John D. Sheehan (the

“Individual Defendants,” and, collectively with Mylan and its predecessor, the “Defendants”),

allege the following upon personal knowledge as to itself and its own acts, and upon information

and belief as to all other matters.

        Plaintiff’s information and belief is based on, inter alia, an investigation by its attorneys,

which investigation includes, among other things, a review and analysis of: Mylan’s filings with

the United States Securities and Exchange Commission (“SEC”); public documents and media

reports concerning Mylan; analyst reports concerning Mylan; transcripts of conference calls and

earnings calls involving Defendants; pleadings, motion papers, and exhibits to declarations filed

in the matter In re Mylan N.V. Securities Litigation, 16-cv-07926 (JPO) (S.D.N.Y.) (the “Class

Action”); pleadings, motion papers, and exhibits to declarations filed in the matter In re EpiPen

(Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation, MDL 2785

(D. Kan.) (the “EpiPen Antitrust Action”); and documents filed in the matter SEC v. Mylan N.V.,

19-cv-2904 (D.D.C). Many of the facts supporting the allegations contained herein are known

only to Defendants or are exclusively within their custody and/or control. Plaintiff believes that

further substantial evidentiary support will exist for the allegations in this Amended Complaint

after a reasonable opportunity for discovery.




                                                 -1-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 5 of 65




                                  NATURE OF THE ACTION

       1.      This is an action to recover significant investment losses suffered as a result of

numerous false and misleading statements made by Mylan and its senior executives about a life-

saving medication called the “EpiPen.”

       2.      The EpiPen is an “auto-injector” pen that is used to inject people suffering from a

severe allergic reaction with “epinephrine” to counteract the effects of the allergic reaction. The

EpiPen is used by individuals, many of whom are children, who have severe allergies to

substances such as peanuts, shellfish, and bee stings. When exposed to these allergens, at-risk

individuals can suffer shortness of breath and swelling that, if left untreated for even a short

period of time, may result in death. Thus, the EpiPen is an essential medical device to which

potential victims of severe allergy attacks must have access at all times.

       3.      A significant portion of Mylan’s sales of the EpiPen are funded by Medicaid.

Medicaid is a government assistance program that provides healthcare services and prescription

drug coverage to low-income families. Under established federal law, drug manufacturers are

required to pay rebates to the government for sales funded by Medicaid. The amount of the

Medicaid rebate is determined by a simple statutory formula. For brand-name drugs, such as the

EpiPen, the amount of the rebate is at least 23% of the price. For generic drugs, on the other

hand, the amount of the rebate is only 13% of the price.

       4.      Unbeknownst to investors, between 2007 and 2016, Mylan misclassified the

EpiPen as a generic drug in order to improperly reduce the size of the rebates that it owed

Medicaid. Although Mylan externally marketed the EpiPen as a brand-name drug and federal

law required Mylan to classify the EpiPen as a brand-name drug for purposes of the Medicaid

rebate, Mylan calculated the rebate on the EpiPen as if it were a generic drug. By paying

Medicaid a smaller rebate, Mylan was able to inflate the revenues and profits that it recorded
                                                -2-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 6 of 65




from sales of the EpiPen. This intentional misclassification of the EpiPen by Mylan cost U.S.

taxpayers – who fund Medicaid – over a billion dollars.

       5.      Also unbeknownst to investors, Mylan engaged in anticompetitive conduct to

control the market for epinephrine auto-injectors and prevent competition with the EpiPen.

Specifically, Mylan entered into exclusive dealing arrangements with commercial insurance

companies and pharmacy benefit managers to ensure that a competing product to the EpiPen was

not covered by a patient’s prescription drug plan, and thus the drug company that manufactured

the product was prevented from successfully introducing it to compete with the EpiPen in the

market for epinephrine auto-injectors.

       6.      In 2013, Mylan’s competitor, Sanofi-Aventis U.S. LLC (“Sanofi”), introduced a

product, the Auvi-Q, to compete with the EpiPen. The Auvi-Q was a superior product to EpiPen

in multiple ways. The product was designed to be flat and rectangular, so as to fit easily in

purses and other places a smart-phone might fit, and the product included audible instructions

that allowed users to operate the device in an emergency without having to focus on reading the

directions. In response to this competitive threat, Mylan began to offer unprecedented rebates of

30% or more on the cost of the EpiPen to third-party payors, including commercial insurance

companies and pharmacy benefit managers, on the express condition that the thirt-party payors

would decline to reimburse for the Auvi-Q. Thus, patients who needed an epinephrine auto-

injector had to either accept the EpiPen or pay out-of-pocket for the Auvi-Q. As a result of its

anticompetitive conduct, Mylan successfully blocked Auvi-Q from accessing nearly 50% of the

U.S. market for epinephrine auto-injectors, and caused Sanofi’s market share to drop. In states

where Mylan’s exclusionary rebates were particularly pervasive, Sanofi’s Auvi-Q was blocked




                                               -3-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 7 of 65




from significantly more than 50% of the market. As a result, Sanofi decided not to relaunch

Auvi-Q, and is suing Mylan for antitrust violations in connection with the alleged conduct.

       7.      By engaging in this anticompetitive conduct, Mylan was able to maintain an

effective monopoly over the epinephrine auto-injector market, which in turn allowed Mylan to

drastically raise the price of the EpiPen from less than $100 to over $600. Despite the rebates it

offered to third-party payors, Mylan’s increases in the price of the EpiPen resulted in net

anticompetitive effects.

       8.      Defendants made material misrepresentations and failed to disclose material

information about Mylan’s marketing and sale of the EpiPen. Defendants did this by: (1)

purporting to provide explanations in Mylan’s SEC reports about how the EpiPen contributed to

Mylan’s financial performance, but without apprising the market that these figures were grossly

inflated because Mylan had not paid hundreds of millions of dollars in rebates that it owed

Medicaid as a result of its intentional misclassification of the EpiPen; (2) misleading the

investing public that Mylan was paying the correct rebate amount to Medicaid for the EpiPen

when, in fact, Mylan was drastically underpaying Medicaid the rebates it owed on EpiPen sales

funded by U.S. taxpayers; (3) lying to investors about Defendants’ knowledge of the EpiPen

misclassification; (4) cautioning the market that improper classification of the EpiPen could lead

to lead to regulatory scrutiny without informing investors that Mylan was under investigation

already for misclassifying the EpiPen; and (5) falsely asserting that the market for the EpiPen

was very competitive without disclosing the anticompetitive conduct in which Mylan was

engaging with respect to the EpiPen.

       9.      The truth about Mylan’s improper practices with respect to the marketing and sale

of the EpiPen gradually was revealed in late 2016. As Mylan kept raising the price of the



                                               -4-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 8 of 65




EpiPen, Congressional scrutiny of Mylan’s conduct increased. This increased scrutiny led to

information about Mylan’s improper conduct slowly being leaked into the market. In a letter to

Congress, the acting head of the Centers for Medicare & Medicaid Services revealed that it had

told Mylan repeatedly to change its classification of the EpiPen for purposes of the Medicaid

rebate, but that Mylan had blatantly ignored that demand. Indeed, Mylan had been under

investigation by the Department of Justice for its EpiPen practices since 2014.              That

investigation resulted in Mylan agreeing to repay the government almost half a billion dollars.

       10.     As information about Defendants’ misclassification of the EpiPen and

anticompetitive conduct was slowly leaked to the market, the price of Mylan common stock

plummeted from $48 per share to $37 per share between August and October of 2016.

       11.     Plaintiff is the assignee of investment funds that purchased significant amounts of

Mylan common stock in the United States between October 28, 2015 and October 6, 2016,

during the time when Defendants, unbeknownst to the investing public, were making false and/or

fraudulent statements about the EpiPen. As a series of partial but inadequate disclosures about

the EpiPen was released to the market, investors suffered significant losses.

       12.     Plaintiff has brought this action to recover the damages suffered as a result of

Defendants’ materially false and misleading misstatements and omissions.

                                JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to Sections 10(b), 18 and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78r and

78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

       14.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.



                                                -5-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 9 of 65




       15.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391. Many of the acts giving rise to the violations complained of herein, including the

dissemination of false and misleading information, occurred in this District.

       16.     In connection with the acts, transactions and conduct alleged herein, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the United States mails, interstate telephone communications and the facilities of a

national securities exchange and market.

                                              PARTIES

I.     Plaintiffs

       17.     Plaintiff MYL Litigation Recovery I LLC is a Delaware limited liability company

with its main office location in New York, New York. Plaintiff is the assignee of federal

securities law claims of investment entities under common management that purchased Mylan

common stock in the United States (each an “Assignor” and collectively, the “Assignors”). Each

Assignor is a member of Plaintiff, and Greenlight APE, LLC is the manager of Plaintiff.

       18.     The Assignors validly and irrevocably assigned their claims under the federal

securities laws arising from their purchases of Mylan common stock to Plaintiff pursuant to an

Operating Agreement dated as of February 21, 2019 (the “Operating Agreement”). Specifically,

Section 3.04 of the Operating Agreement provides in pertinent part:

               Each [Assignor] hereby irrevocably transfers, assigns and delivers
               to [Plaintiff] all of their respective rights, title and interest, free and
               clear of any liens, security interests, encumbrances and restrictions
               of any kind whatsoever, in all claims and causes of actions,
               whether arising under federal, state or foreign law, related to the
               [Assignors]’ purchases and sales of securities issued by [Mylan]
               and/or any of its corporate affiliates during the period between
               October 28, 2015 and October 31, 2017, (inclusive).




                                                  -6-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 10 of 65




       19.     By virtue of Section 3.04 of the Operating Agreement, Plaintiff holds the assigned

interest in the causes of action alleged herein under Sections 10(b), Section 18, and 20(a) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       20.     Pursuant to the Operating Agreement, Assignor Greenlight Capital, LP validly

and irrevocably assigned to Plaintiff its claims under the federal securities laws arising from its

purchases of Mylan common stock in the United States. The dates on which Greenlight Capital,

LP purchased Mylan common stock during the relevant period are attached hereto as Exhibit A.

       21.     Pursuant to the Operating Agreement, Assignor Greenlight Capital Qualified, LP

validly and irrevocably assigned to Plaintiff its claims under the federal securities laws arising

from its purchases of Mylan common stock in the United States. The dates on which Greenlight

Capital Qualified, LP purchased Mylan common stock during the relevant period are attached

hereto as Exhibit B.

       22.     Pursuant to the Operating Agreement, Assignor Greenlight Capital Investors, LP

validly and irrevocably assigned to Plaintiff its claims under the federal securities laws arising

from its purchases of Mylan common stock in the United States. The dates on which Greenlight

Capital Investors, LP purchased Mylan common stock during the relevant period are attached

hereto as Exhibit C.

       23.     Pursuant to the Operating Agreement, Assignor Greenlight Capital Offshore

Partners validly and irrevocably assigned to Plaintiff its claims under the federal securities laws

arising from its purchases of Mylan common stock in the United States. The dates on which

Greenlight Capital Offshore Partners purchased Mylan common stock during the relevant period

are attached hereto as Exhibit D.




                                                -7-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 11 of 65




       24.     Pursuant to the Operating Agreement, Assignor Greenlight Capital Offshore

Master, Ltd. validly and irrevocably assigned to Plaintiff its claims under the federal securities

laws arising from its purchases of Mylan common stock in the United States. The dates on

which Greenlight Capital Offshore Master, Ltd. purchased Mylan common stock during the

relevant period are attached hereto as Exhibit E.

       25.     Pursuant to the Operating Agreement, Assignor Solasglas Investments, LP (as

successor to Greenlight Reinsurance, Ltd.) validly and irrevocably assigned to Plaintiff its claims

under the federal securities laws arising from its purchases of Mylan common stock in the United

States. The dates on which that common stock was purchased during the relevant period are

attached hereto as Exhibit F.

       26.     At all relevant times, Greenlight Capital, Inc., DME Capital Management, LP or

DME Advisors, LP (collectively, “Greenlight”) provided investment advisory services to the

Assignors in connection with their purchases of Mylan common stock.

II.    Defendants

       27.     Since February 27, 2015, Defendant Mylan has been a Dutch corporation with its

headquarters in Hatfield, England.      Previously, Mylan was a U.S. corporation based near

Pittsburgh, Pennsylvania. In early 2015, Mylan Inc. (Mylan’s predecessor) acquired Abbott

Laboratories and completed a corporate inversion, with the resulting corporation incorporated in

the Netherlands. Mylan describes itself in its SEC filings as “a leading global pharmaceutical

company, which develops, licenses, manufactures, markets and distributes generics, branded

generics, brand name and over-the-counter (‘OTC’) products in a variety of dosage forms and

therapeutic categories.” Mylan’s common stock is publicly traded in the United States on the

NASDAQ Stock Market (the “NASDAQ”) under the ticker symbol “MYL.”



                                                -8-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 12 of 65




       28.       Defendant Mylan Inc., a subsidiary of Mylan N.V., is a Pennsylvania corporation

with a principal place of business in Canonsburg, Pennsylvania.

       29.       Defendant Heather Bresch (“Bresch”) is Mylan’s Chief Executive Officer

(“CEO”) and a member of its Board of Directors (“Board”). Bresch has worked for Mylan for

more than a quarter of a century, holding roles in many different areas of the Company. Bresch

became CEO of Mylan in January 2012. Prior to becoming CEO, Bresch served as President,

where she was responsible for Mylan’s day-to-day operations. Before that, she served as Chief

Operating Officer and Chief Integration Officer.

       30.       Defendant Paul B. Campbell (“Campbell”) was appointed as Mylan’s Chief

Accounting Officer (“CAO”) in November 2015. Campbell served as the Company’s Senior

Vice President and Controller since May 2015, holding roles of increasing responsibility at

Mylan since 2002, including: Head of Global Operations Finance, Producers; Vice President,

Global Operations Finance; and Vice President, Global Tech Operations Finance. Prior to 2010,

Campbell held various other positions at Mylan, including Director of Internal Audit, Vice

President Global Accounting and Reporting and Vice President and Assistant Controller.

       31.       Defendant Kenneth S. Parks (“Parks”) became Chief Financial Officer (“CFO”)

of Mylan in June 2016, taking over the role, previously served by Defendant Sheehan,

responsible for all of Mylan’s global finance functions including accounting and control,

financial planning and analysis, investor relations, treasury and tax.

       32.       Defendant John D. Sheehan (“Sheehan”) served as Mylan’s CFO from April 2010

to April 2016.




                                                 -9-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 13 of 65




                                 FACTUAL ALLEGATIONS

I.       Mylan and the EpiPen

         33.   Mylan is a pharmaceutical company that sells prescription and over-the-counter

medicines. Mylan became a public company in 1973.1

         34.   By 2002, Mylan’s annual revenues from its drug sales were over $1 billion. By

2008, its annual revenues exceeded $5 billion and, by 2016, they exceeded $10 billion.

         35.   Two of Mylan’s primary products are the EpiPen® (epinephrine injection, USP)

Auto-Injector and the EpiPen Jr® (epinephrine injection, USP) (collectively, the “EpiPen”).

         36.   The EpiPen is a device for injecting epinephrine into a person suffering from a

severe allergic reaction.

         37.   Individuals who are allergic to certain foods (and other allergens, such as bee

stings) can suffer anaphylaxis when exposed to those substances. Symptoms of anaphylaxis

include swelling, vomiting, and difficulty breathing. If left untreated, anaphylaxis can result in

death.

         38.   Approximately 4.6% of people in the US suffer from food allergies, including 1 in

13 children.

         39.   Anaphylaxis can be treated by injecting a person having a severe allergic reaction

with epinephrine. Epinephrine is manufactured adrenaline. Although epinephrine has been

around for a long time, the EpiPen was the first device to allow patients to easily and quickly

self-administer the medication with an auto-injector pen.

         40.   An epinephrine injection must be administered immediately in order to be

effective. As a result, doctors typically recommend that adults and the parents of children

1
  References to “Mylan” throughout this Complaint shall be deemed to be to Mylan N.V. and/or
its predecessor, Mylan Inc., as the context so requires.

                                              -10-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 14 of 65




susceptible to anaphylaxis carry with them a prefilled epinephrine auto-injector, which is

available only by medical prescription, such as the EpiPen.

       41.     The EpiPen was approved by the FDA in the late 1980s. At that time, it was

manufactured by Survival Technology, Inc., which later became Meridian Medical

Technologies, Inc. (“Meridian”). King Pharmaceuticals (“King”) acquired Meridian in 2002,

and Pfizer purchased King in 2010.

       42.     In 1997, Meridian sold the exclusive rights to market and distribute the EpiPen to

Dey Pharma, a subsidiary of Merck. Mylan acquired the rights to market and distribute the

EpiPen from Merck in 2007.

       43.     There are numerous patents covering the EpiPen. These patents do not expire

until September 2025.

       44.     Since Mylan acquired the rights to market and distribute the EpiPen, it has sought

to vigorously enforce these patents, through litigation and other means, to protect the EpiPen

from potential competition. For example, in 2009, Mylan filed a patent infringement action

against Teva Pharmaceuticals (“Teva”) for trying to market a generic version of the EpiPen. As

part of a settlement of that litigation, Teva allegedly agreed to delay the release of its generic

epinephrine auto-injector.

       45.     Similar lawsuits were filed in 2010 and 2011 against Sandoz and Intelliject,

respectively, both of which attempted to introduce epinephrine auto-injectors into the market to

create competition for the EpiPen.

       46.     Recent government actions have increased demand for epinephrine auto-injectors.

In 2010, the FDA changed labeling rules to allow epinephrine auto-injectors to be marketed to

anyone at risk, rather than only those who had already suffered anaphylaxis.



                                              -11-
           Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 15 of 65




          47.    That same year, the National Institute of Allergy and Infectious Diseases

(“NAID”) released guidelines that make epinephrine auto-injectors the preferred treatment for

severe allergic reactions, and that require epinephrine auto-injectors be sold in packages of two.

          48.    Then, in November 2013, Congress enacted the School Access to Emergency

Epinephrine Act, which incentivizes schools to have epinephrine auto-injectors available to

students.

          49.    When Mylan first started selling the EpiPen, its price was $94. By 2016, Mylan

was charging more than $600 for the EpiPen.

          50.    The EpiPen constitutes a significant part of Mylan’s business. Indeed, from 2014

through 2016, EpiPen was Mylan’s most important and largest drug by sales and profits.

According to Mylan’s filings with the SEC, EpiPen sales accounted for a substantial percentage

of Mylan’s annual earnings from operations:

                                               2014                2015                2016
                             2
EpiPen Operating Profit                   $525,000,000        $498,000,000        $671,000,000
Mylan Earnings from Operations            $1,352,600,000      $1,460,900,000      $701,600,000
Percentage                                      39%                 34%                 96%

          51.    Indeed, Defendants consistently made statements about the importance of the

EpiPen to Mylan’s business. For example, in its 2014 Annual Report, Mylan described the

EpiPen as follows:

                 The EpiPen® Auto-Injector, which is used in the treatment of
                 severe allergic reactions, is an epinephrine auto-injector that has
                 been sold in the U.S. and internationally since the mid-1980s.
                 Mylan Specialty has worldwide rights to the epinephrine auto-
                 injector, which is supplied to Mylan Specialty by a wholly owned
                 subsidiary of Pfizer Inc. Anaphylaxis is a severe allergic reaction
                 that is rapid in onset and may cause death, either through swelling
                 that shuts off airways or through significant drop in blood pressure.

2
    Based on September 26, 2016 Mylan filing with SEC.

                                                 -12-
           Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 16 of 65




                 In December 2010, the National Institute of Allergy and Infectious
                 Diseases, a division of the National Institutes of Health, introduced
                 the “Guidelines for the Diagnosis and Management of Food
                 Allergy in the United States.” These guidelines state that
                 epinephrine is the first line treatment for anaphylaxis. The
                 EpiPen® Auto-Injector is the number one dispensed epinephrine
                 auto-injector. The strength of the EpiPen® brand name, quality
                 and ease of use of the product and the promotional strength of
                 the Mylan Specialty U.S. sales force have enabled us to maintain
                 our leadership position within this therapeutic category.3

II.       Third-Party Payors

          52.    In the modern pharmaceutical industry, commercial insurance companies and

pharmacy benefit managers, or “PBMs,” (collectively, “third-party payors”) play a significant

role.

          53.    PBMs are third-party administrators of prescription drug programs for

commercial healthcare plans, self-insured employer healthcare plans, federal government

employee healthcare plans, and state government employee healthcare plans.

          54.    Third-party payors are extremely important to pharmaceutical companies because

it is the third-party payors that dictate whether a drug is covered by a patient’s insurance. Third-

party payors do this by creating “formularies,” which list the prescription drugs included in the

insurance plan and set the pricing tiers for those drugs. These formularies are usually tiered,

such that drugs are placed on different levels according to the amount of co-payment patients are

required to pay.      As consumers prefer to pay as little as possible out-of-pocket for their

medications, consumers are incentivized to select drugs on tiers with lower co-pays. If a drug is

not included on the formulary, it is not covered by insurance, and will likely be too expensive for

a patient to purchase.



3
    Unless otherwise noted, bold, italic emphasis has been added to quotations.

                                                 -13-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 17 of 65




         55.   In addition to developing and maintaining the formulary, third-party payors

contract with pharmacies, negotiate discounts and rebates with drug manufacturers, and process

and pay prescription drug claims.

         56.   The three largest PBMs – ExpressScripts, CVS Caremark, and OptumRx –

control approximately of 80% of the PBM market in the U.S.

         57.   The overwhelming majority of epinephrine auto-injector prescriptions in the U.S.

are filled by commercial third-party payors. Thus, a drug manufacturer’s access to third-party

payors is critical if it wants to compete in the epinephrine auto-injector market.

III.     Medicaid Drug Classification and Rebates

         58.   Medicaid is a public assistance program that provides healthcare coverage for

those members of society who cannot afford healthcare. All states, the District of Columbia, and

the U.S. territories have Medicaid programs designed to provide healthcare coverage for low-

income individuals.

         59.   Medicaid is funded by U.S. taxpayers.

         60.   Medicaid accounts for 17% of all U.S. healthcare expenditure. More than 70

million people are covered by Medicaid, including over 30 million children.

         61.   EpiPen prescriptions paid for by Medicaid are a significant source of income for

Mylan.

         62.   From January 2011 through June 2015, Medicaid reimbursed approximately 2.6

million EpiPen prescriptions, an average of over 500,000 per year. Between 2011 and 2015,

Medicaid’s total expenditure on EpiPen was almost $960,076,576, which amounted to $797

million after rebates paid by Mylan.




                                                -14-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 18 of 65




       63.     Section 1927 of the Social Security Act requires drug manufacturers to enter into

a rebate agreement with Medicaid. This requirement has resulted in the establishment of the

Medicaid Drug Rebate Program (“MDRP”).

       64.     The MDRP requires a drug manufacturer to enter into, and have in effect, a

national rebate agreement with the Secretary of the Department of Health and Human Services

(“HHS”) in exchange for state Medicaid coverage of the manufacturer’s drugs.

       65.     Drug manufacturers must submit product and pricing data concerning their drugs

to the Centers for Medicare & Medicaid Services (“CMS”) via the Drug Data Reporting for

Medicaid system.

       66.     Prescription drugs marketed in the United States must be approved by the Food

and Drug Administration (“FDA”).

       67.     A new brand-name drug must be submitted to the FDA for approval under a New

Drug Application (“NDA”). An NDA must contain extensive data gathered from animal studies

and human clinical trials.

       68.     Generic drugs, on the other hand, are submitted to the FDA for approval under an

Abbreviated New Drug Application (“ANDA”). ANDAs generally do not include data gathered

from animal studies and human clinical trials, but contain data to scientifically demonstrate that

the generic drug performs in the same manner as the brand-name drug.

       69.     When submitting information to CMS, manufacturers classify their drugs as either

single source (“S” drugs), innovator multiple source (“I” drugs), or non-innovator multiple

source (“N” drugs). The classification of the drug dictates how the rebate owed is calculated for

that drug under the MDRP.




                                              -15-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 19 of 65




       70.    Since 1990, the law has been clear as to how to classify drugs. If a drug is

approved under a NDA, it should be classified as either an S drug or an I drug. If a drug is

approved under an ANDA, on the other hand, it should be classified as a N drug. See 42 U.S.C.

§ 1396r-8(k)(7).

       71.    The difference between an S and an I drug is the existence of therapeutic

equivalents. A drug approved under a NDA that has no therapeutic equivalents is an S drug,

whereas a drug approved under a NDA that has therapeutic equivalents is an I drug.

       72.    CMS has repeatedly stated in its manufacturer releases that only drugs approved

under an ANDA can be classified as a N drug. Specifically, CMS has informed pharmaceutical

companies that:

              In general, those products that are approved under a New Drug
              Application (NDA) need to be reported to CMS as either single
              source (S) or innovator multiple source (I) and those products
              approved under an Abbreviated New Drug Application (ANDA)
              need to be reported to CMS as non-innovator multiple source (N).

              We encourage manufacturers to check the FDA’s [National Drug
              Code (“NDC”)] Directory to determine whether the correct
              application number has been reported to the FDA for the product
              or to identify the correct drug category for the product based on
              the application number assigned to the product. Manufacturers
              may search by NDC Number and search by Labeler Code Only to
              view the FDA’s application number assigned to the NDC of the
              product.

              Manufacturers may also access the FDA’s Drugs@FDA to
              determine whether a product was approved under a NDA or
              ANDA. Under this option, manufacturers may need the FDA’s
              application number retrieved from the FDA’s NDC Directory. The
              Drug Details information on Drugs@FDA should identify the
              product brand name(s) and active ingredient(s) approved under the
              specific application number and what type of application it is
              approved under (NDA or ANDA).

       73.    The National Drug Code Directory clearly states that the EpiPen was approved

under a NDA (NDA019430), and not under an ANDA.

                                             -16-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 20 of 65




       74.     Moreover, until recently (when, in August 2018, the FDA approved Teva’s

generic epinephrine auto-injector), the EpiPen has never had an FDA-approved therapeutic

equivalent.

       75.     In April 2016, CMS modified the classification rule and created a “narrow

exception” to allow a drug approved pursuant to a NDA to be classified as a N drug if CMS

expressly authorizes the manufacturer to do so. However, CMS was clear it will not grant the

exception to drugs, such as the EpiPen, that have received patent protection or statutory

exclusivity.

       76.     Drug manufacturers are responsible for paying to the government the applicable

rebate on those drugs after receiving payment for the drugs from Medicaid programs.

       77.     These rebates are paid by drug manufacturers on a quarterly basis to states and are

shared between the states and the federal government to offset the overall cost of prescription

drugs under Medicaid.

       78.     When a brand-name drug is first approved by the FDA, there is a period of

exclusivity that allows the drug manufacturer to set the price. Once generic equivalents of the

brand-name drug enter the market, however, the brand-name drug typically loses its competitive

advantage. Indeed, it is not unusual for a pharmacist to automatically substitute an available

generic equivalent for a brand-name prescription because of the lower price of the generic drug.

       79.     The amount of the Medicaid rebate is based on a statutory formula. Because

generic drugs are cheaper than brand-name drugs, the rebate percentage on a generic drug is a lot

lower than the rebate percentage for a brand-name drug.

       80.     The rebate owed by a drug manufacturer on a generic (N) drug is 13% of the

Average Manufacturer Price (“AMP”).



                                              -17-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 21 of 65




       81.    For brand-name (S or I) drugs, on the other hand, the rebate owed by the

manufacturer is no less than 23.1% of the AMP (but no more than 50% of the AMP).

       82.    When the EpiPen was first reported to CMS, it was correctly classified by

Meridian as an S drug because it was approved under a NDA and had no therapeutic equivalents.

IV.    Mylan’s Reporting Obligations as a Public Company

       83.    Under the federal securities laws and the regulations and guidance promulgated

by the SEC pursuant to those laws, companies whose stock is publicly traded in the U.S. – such

as Mylan – have important reporting and disclosure obligations.

       84.    Public companies are required to file with the SEC certain disclosure documents

containing comprehensive information about their business operations and their financial

condition.   Investors rely on the accuracy and transparency of these disclosures when

determining whether to invest.

       85.    The following table sets forth the periodic filings that Mylan (or its predecessor)

made with the SEC during the relevant period, the date they were filed with the SEC, which of

the Defendants signed those filings, and how they will referred to throughout this Complaint:

Description of Filing      Date of Filing       Defendant Signatories         Abbreviation
Form 10-K for year      February 27, 2014      Bresch                     “2013 Annual Report”
ended December 31,                             Sheehan
2013
Form 8-K and Press      March 2, 2015          Sheehan                    “2014 Annual
Release                                                                   Earnings Release”
Form 10-K for year      March 2, 2015          Bresch                     “2014 Annual Report”
ended December 31,                             Sheehan
2014
Form 8-K and Press      May 5, 2015            Sheehan                    “2015 First Quarter
Release                                                                   Earnings Release”
Form 10-Q for quarter May 7, 2015              Bresch                     “2015 First Quarter
ended March 31, 2015                           Sheehan                    Report”


                                              -18-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 22 of 65




Description of Filing          Date of Filing    Defendant Signatories        Abbreviation
Form 8-K and Press       August 6, 2015          Sheehan                  “2015 Second Quarter
Release                                                                   Earnings Release”
Form 10-Q for quarter August 6, 2015             Bresch                   “2015 Second Quarter
ended June 30, 2015                              Sheehan                  Report”
Form 8-K and Press       October 30, 2015        Sheehan                  “2015 Third Quarter
Release                                                                   Earnings Release”
Form 10-Q for quarter October 30, 2015           Bresch                   “2015 Third Quarter
ended September 30,                              Sheehan                  Report”
2015
Form 8-K and Press       February 10, 2016       Sheehan                  “2015 Annual
Release                                                                   Earnings Release”
Form 10-K for year       February 16, 2016       Bresch                   “2015 Annual Report”
ended December 31,                               Sheehan
2015                                             Campbell
Form 8-K and Press       May 3, 2016             Campbell                 “2016 First Quarter
Release                                                                   Earnings Release”
Form 10-Q for quarter May 3, 2016                Bresch                   “2016 First Quarter
ended March 31, 2016                             Campbell                 Report”


Form 8-K and Press       August 9, 2016          Parks                    “2016 Second Quarter
Release                                                                   Earnings Release”
Form 10-Q for quarter August 9, 2016             Bresch                   “2016 Second Quarter
ended June 30, 2016                              Parks                    Report”



       86.     As a publicly traded corporation with significant operations in the U.S., Mylan is

required to prepare its financial statements in accordance with United States Generally Accepted

Accounting Principles (“U.S. GAAP”) in order for those financial statements not to be deemed

misleading and inaccurate. U.S. GAAP is a set of rules and standards that are designed to ensure

uniform financial reporting.




                                                -19-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 23 of 65




       87.     In addition to complying with U.S. GAAP, public companies are required to

follow the standards developed by the SEC governing what information must be disclosed in

financial statements and other public filings.

       88.     As explained in greater detail below, throughout the relevant period Mylan

represented to investors that it was complying with these important public reporting obligations

by timely disclosing truthful material facts about its business. However, unbeknownst to the

market, between 2014 and 2016, Defendants made material misrepresentations and failed to

disclose material information that they had a duty to disclose, in order to artificially inflate the

price of Mylan’s common stock. Defendants did this by: (1) purporting to provide explanations

in Mylan’s SEC reports about how the EpiPen contributed to Mylan’s financial performance, but

without apprising the market that these figures were grossly inflated because Mylan had not paid

hundreds of millions of dollars in rebates that it owed Medicaid as a result of its intentional

misclassification of the EpiPen under the MDRP; (2) misleading the investing public that Mylan

was paying the correct rebate amount to Medicaid for the EpiPen when, in fact, Mylan was

drastically underpaying Medicaid the rebates it owed on EpiPen sales funded by U.S. taxpayers;

(3) lying to investors about their knowledge of the EpiPen misclassification; (4) cautioning the

market that improper classification of the EpiPen could lead to lead to regulatory scrutiny

without informing investors that Mylan was already under investigation for misclassifying the

EpiPen; and (5) falsely asserting that the market for the EpiPen was very competitive without

disclosing the anticompetitive conduct in which Mylan was engaging with respect to the EpiPen.




                                                 -20-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 24 of 65




V.     Mylan Misleads Investors about the EpiPen

       A.      Mylan’s Misclassification of the EpiPen to Reduce the Medicaid Rebate

       89.     Between the time when it acquired the rights to market and distribute the EpiPen

in 2007 and 2016, but unbeknownst the investing public, Mylan blatantly misclassified the

EpiPen to CMS under the MDRP as a non-innovator multiple source “N” drug.

       90.     Mylan had absolutely no basis for classifying the EpiPen as a N drug.

       91.     As described above, both the law and CMS’s directions to manufacturers are clear

that a drug approved by the FDA under a NDA (as opposed to under an ANDA), must be

classified as either a single source “S” drug or an innovator multiple source “I” drug.

       92.     As Defendants were well aware, EpiPen was approved by the FDA for marketing

in the United States under a NDA (NDA019430), and not under an ANDA.

       93.     Furthermore, during the relevant period, the EpiPen had no therapeutic

equivalent, which means that it must be classified as an “S” drug, and not as a “N” drug.

       94.     In addition, the EpiPen has patent protection until 2025. CMS has been clear that

drugs with patent protection cannot be classified as N drugs.

       95.     The reason for Defendants’ misclassification of the EpiPen is simple: by doing

so, they drastically reduced the amount of the rebate that Mylan owed to Medicaid under the

MDRP. This had the effect of inflating Mylan’s reported revenues and profits.

       96.     Defendants’ covert misclassification of the EpiPen to Medicaid as a generic drug

was antithetical to how they publicly marketed the EpiPen.

       97.     After Mylan acquired the rights to sell the EpiPen, it launched a massive

marketing campaign to make the EpiPen a household name, where adults and parents of children

suffering from life-threatening food allergies would consider EpiPen to be an essential

instrument that they must carry with them at all times.

                                               -21-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 25 of 65




        98.      These efforts were successful. Through aggressive marketing and anticompetitive

conduct (described below), Mylan increased EpiPen’s share of the epinephrine auto-injector

market to almost 100%. This, in turn, allowed Mylan to exponentially hike up the price of the

EpiPen.

        99.      Thus, in classifying the EpiPen as a generic drug for purposes of the MDRP, but

marketing the EpiPen as an unrivaled brand-name drug, Defendants were trying to have their

cake and eat it too. Defendants wanted to sell the EpiPen for the high price of a brand-name

drug.     But they also wanted to rebate Medicaid the smallest amount possible, so they

misclassified the EpiPen as a generic drug for purposes of the MDRP. As a result, Defendants

profited at the expense of the U.S. taxpayer, while Medicaid had less funds available to it to

provide healthcare to needy families.

        100.     CMS repeatedly informed Mylan that its classification of the EpiPen as a N drug

was incorrect.

        101.        According to documents obtained from Mylan by the SEC, in 2013, CMS

questioned Mylan’s classification of the EpiPen.        Specifically, CMS emailed Mylan in

September 2013 stating that EpiPen “has an incorrect drug category in our . . . database, can you

please verify the information with the FDA and update [the database] accordingly.” In April

2014, CMS sent a similar email to Mylan.

        102.     Although Mylan did not change its classification of the EpiPen in response to

CMS’s requests, internally at Mylan doubts were raised about the appropriateness of the

classification. After learning that another company’s epinephrine auto-injector was classified as

branded, several Mylan executives reviewed the reason for the disparate classifications between




                                               -22-
           Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 26 of 65




EpiPen and the other company’s product. They concluded that a generic classification was not

tenable.

       103.     On October 29, 2014, Mylan and CMS had a call to discuss Mylan’s EpiPen

classification. According to the SEC, several Mylan executives, including those involved in the

preparation and review of Mylan’s annual reports, participated in the call with CMS. During the

call, a CMS Division Director reiterated that the EpiPen was misclassified.           CMS again

requested that Mylan change the EpiPen classification in the CMS database.

       104.     However, Mylan still refused to change its improper classification of the EpiPen.

       105.     The United States Department of Justice (“DOJ”) opened an investigation into

Mylan’s classification of the EpiPen. In November 2014, Mylan received a subpoena from the

DOJ related to the classification of the EpiPen for purposes of the MDRP. According to the

SEC, over the next several months, the DOJ issued additional document subpoenas, served a

civil investigative demand, took testimony from a Mylan employee involved in government price

reporting, and entered into a tolling agreement with Mylan.         Mylan executives, including

executives involved in the preparation and review of Mylan’s financial statements, were aware of

the DOJ’s investigation.

       106.     However, Mylan did not publicly disclose the existence of the DOJ’s

investigation until two years later, when it stated that it had “complied with various information

requests received from the DOJ pursuant to the subpoena” and had subsequently settled with the

DOJ.

       107.     The investing public also was unaware of the communications between Mylan

and CMS concerning Mylan’s misclassification of the EpiPen. However, on October 5, 2016,




                                               -23-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 27 of 65




Andrew Slavitt, the Acting Administrator of CMS, sent a public letter to the Senate Finance

Committee in which he stated:

               The Center for Medicaid and CHIP Services in CMS has, on
               multiple occasions, provided guidance to the industry and Mylan
               on the proper classification of drugs and has expressly told Mylan
               that the product is incorrectly classified.

       108.    The Office of Inspector General has determined that Mylan’s misclassification of

the EpiPen over a 10-year period cost Medicaid a whopping $1,270,000,000.

       B.      Mylan’s Anticompetitive Conduct with Respect to the EpiPen

       109.    In addition to its misclassification of the EpiPen to reduce its payments to

Medicaid, Mylan also engaged in anticompetitive conduct to prevent competition for the EpiPen.

       110.    Among other conduct, Mylan offered unusually large rebates (30% and higher) to

third-party payors in the medical insurance market, and Mylan expressly conditioned those

rebates on the payors’ dealing exclusively with Mylan.

       111.    Mylan misled investors by failing to disclose this anticompetitive conduct and the

risk this conduct created that Mylan ultimately would be investigated for such conduct. When

this conduct was revealed and when the risk of scrutiny of the Company’s practices materialized,

Mylan’s stock dropped precipitously.

       112.    During the relevant time period, Mylan controlled more than 90% of the market

for epinephrine auto-injectors. This dominance of the market allowed Mylan to steadily increase

the price of the EpiPen.   Mylan’s monopoly power allowed it to raise the price of the EpiPen

without losing sales.

       113.    The overwhelming majority of patients in the U.S. who purchase epinephrine

auto-injectors do so using their insurance coverage for prescription drugs. Accordingly, from

2013 to 2015, commercial insurance companies and PBMs accounted for 71% of the market for


                                              -24-
            Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 28 of 65




epinephrine auto-injectors in the U.S. State-based Medicaid plans accounted for an additional

16% of the market.

        114.     Given the dominance of third-party payors in the market for epinephrine auto-

injectors, a drug company seeking to enter this market must have its drug included on the third-

party payors’ formularies.

        115.     Prior to 2013, third-party payors covered all available epinephrine auto-injectors

(albeit at different tiers), but never excluded particular epinephrine auto-injectors from coverage

entirely.

        116.     In January 2013, Sanofi introduced the Auvi-Q as an epinephrine auto-injector to

compete with the EpiPen. Sanofi sold the Auvi-Q for roughly the same price as the EpiPen.

However, the Auvi-Q was a superior product to the EpiPen. The device was smaller and flatter

than the EpiPen, and thus easier for patients to carry on their person. The Auvi-Q was also easier

to operate than the EpiPen because it issued audible voice instructions. The market welcomed

this innovative device, and the Auvi-Q sold successfully in the first few months following its

release.

        117.     Mylan responded to this new competitive threat by excluding the Auvi-Q from the

market. Shortly following the release of the Auvi-Q, Mylan began offering massive rebates to

third-party payors on the express condition that the third-party payors not include the Auvi-Q in

their formularies among the epinephrine auto-injectors for which those payors would provide

reimbursement.      Mylan specifically targeted the Auvi-Q by requiring third-party payors to

exclude the Auvi-Q, while allowing certain other epinephrine auto-injectors (deemed not to be a

threat to the EpiPen) to remain on some third-party payors’ formularies.




                                                -25-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 29 of 65




       118.    The exclusionary rebates offered by Mylan amounted to 30% or more of the price

that Mylan otherwise would have offered. Prior to 2013, Mylan did not typically offer rebates

for the EpiPen, and when it did so, those rebates were generally low, below 10%.

       119.    Mylan had no legitimate business reason for offering these unprecedented, deep

rebates conditioned expressly on excluding the Auvi-Q from the market. The rebates were

offered by Mylan to block the Auvi-Q from competing.

       120.    Mylan was able to pay for the massive rebates in at least two ways. First, Mylan

increased the price of the EpiPen significantly (by more than 500% since 2007). Second,

Mylan’s savings from its misclassification of the EpiPen for the purposes of the MDRP helped

Mylan subsidize these rebates. Indeed, due to Mylan’s price increases, the net, after-rebate price

of the EpiPen actually rose after Mylan began its exclusionary rebates.

       121.    When Mylan sold the EpiPen in February 2012 for $200, it offered no rebates (or

very low rebates). However, when Mylan began to offer a 30% rebate on the EpiPen and

increased its price to $300 by January 2014, the net price of the EpiPen actually rose from $200

to $210. For this and other reasons, Mylan’s rebates did not have any procompetitive effects.

       122.    The exclusionary rebates of 30% or higher that Mylan offered to third-party

payors were too good for the third-party payors to turn down, but too high for Sanofi to match.

Sanofi was unable to offer massive rebates on the Auvi-Q in line with those offered by Mylan for

the EpiPen without offering rebates in excess of its revenues from the Auvi-Q. Given Mylan’s

massive market share, the opportunity cost to third-party payors of foregoing Mylan’s rebates

would have been very significant. As the Auvi-Q accounted for only around 10% of the market

for epinephrine auto-injectors, Sanofi would have had to offer rebates of 151% (meaning, Sanofi

would lose money) for each Auvi-Q sold to a third-party payor in order to match the total value



                                              -26-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 30 of 65




of Mylan’s rebates that the payor would have to forego in order to buy the Auvi-Q. That is,

given EpiPen’s large market share, Sanofi would have had to offer rebates far in excess of its

revenues from Auvi-Q to match Mylan’s rebates.

       123.    Mylan’s efforts to exclude the Auvi-Q from the market worked. In 2013, many of

the largest third-party payors announced that the Auvi-Q would not be covered in their

formularies. In 2014, more than half of the ten largest third-party payors did not cover the Auvi-

Q in order to obtain Mylan’s rebates.

       124.    Mylan successfully blocked the Auvi-Q from accessing nearly 50% of the U.S.

market for epinephrine auto-injectors. In 2014, Mylan’s anticompetitive rebates blocked the

Auvi-Q from about 45% of the individuals covered by commercial payors. In some states,

Mylan blocked the Auvi-Q from significantly more than 50% of the market.

       125.    The decisions of third-party payors not to cover the Auvi-Q also led doctors to

decline to prescribe the Auvi-Q, which led to Mylan’s effectively excluding the Auvi-Q from

well over 50% of the national market for epinephrine auto-injectors. Knowing that the Auvi-Q

was not covered by insurance, or was covered at an unfavorable tier, most doctors will decline to

prescribe the Auvi-Q to any patients. This practice slowed the Auvi-Q’s growth in 2013, even

before all of Mylan’s anticompetitive conditional rebates took effect in 2014.

       126.    Other pricing practices exacerbated the effect of Mylan’s exclusionary rebates and

further allowed Mylan to exclude the Auvi-Q from the market. Around the time of Sanofi’s

release of the Auvi-Q in 2013, Mylan started offering $0 co-pay coupons for EpiPen, which

allowed customers to purchase the EpiPen without having to pay at the pharmacy counter.

Sanofi responded by also offering $0 co-pay coupons for the Auvi-Q, but because – as a result of

Mylan’s exclusionary rebates – the co-pay for the Auvi-Q (when it was covered at all) was two-



                                               -27-
           Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 31 of 65




to-three times higher than the co-pay for the EpiPen (the Auvi-Q co-pay was typically $50 to

$75, while the co-pay for the EpiPen was only $25), Sanofi had to absorb two-to-three times

more lost revenue than Mylan in offering these co-pay coupons.

       127.     When Mylan’s conditional rebates blocking the Auvi-Q took effect around

December 2013, within one month, the Auvi-Q’s U.S. commercial payor market share in the

market for epinephrine auto-injectors dropped by nearly 50%, from about 13% to around 8%.

This market share dropped to 7% by May 2014. By April 2014, the Auvi-Q’s national market

share across all payors had slid from a maximum of 11% in mid-2013 to only 6%, while its

market share in 2014 had been projected by Sanofi to exceed 20%. By October 2015, the Auvi-

Q’s national market share was less than half of what Sanofi had projected.

       128.     By contrast, in Canada, where Sanofi branded and sold an epinephrine auto-

injector called “Allerject” that was otherwise identical to the Auvi-Q, Sanofi’s product competed

well against the EpiPen. Allerject and the EpiPen were treated the same on drug formularies due

to the Canadian provincial authorities’ control of those formularies, and the two devices were

equally available for Canadian physicians to prescribe. As a result, sales of Allerject in its first

year on the market (in 2013) exceeded projections and accounted for 21% of the Canadian

epinephrine auto-injector market. This market share rose to 25% by the end of 2014, and to 32%

in 2015.

       129.     In the United States, a few third-party payors included the Auvi-Q in the same

coverage tier as the EpiPen. The Auvi-Q’s market share for these payors exceeded expectations

and reached as high as 20%-25% by the end of 2013 and exceeded 30% in 2015. This success

makes clear that the Auvi-Q could have succeeded and gained market share against the EpiPen,

had Mylan not excluded it from the market.



                                               -28-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 32 of 65




       130.    Ultimately, in October 2015, Sanofi decided not to relaunch the Auvi-Q. Sanofi

claims that Mylan’s conduct substantially contributed to Sanofi’s decision to forego its

investment in Auvi-Q and give up its rights to the product.

       C.      Mylan’s Misrepresentations to Investors Regarding the EpiPen

       131.    During the relevant period, Defendants made numerous statements to the market

about the EpiPen that were materially false or that omitted to state material facts necessary to

make their statements not misleading.

       132.    First, Mylan purported to provide explanations in its SEC reports about how the

EpiPen contributed to its financial performance.        However, in making these statements

concerning the causes and sources of Mylan’s financial performance, Defendants failed to

apprise the market that these figures were grossly inflated because Mylan had not paid hundreds

of millions of dollars in rebates that it owed Medicaid as a result of its intentional

misclassification of the EpiPen under the MDRP. Having purported to set forth the basis for

Mylan’s reported financials, Defendants had a duty to provide complete information to the

market about how the misclassification of the EpiPen was inflating Mylan’s financial results.

       133.    Second, Defendants misled the investing public that they were paying the correct

rebate amount to Medicaid for the EpiPen.        Specifically, Defendants set forth in Mylan’s

periodic reports filed with the SEC the rebate rates “required” by Congress and the CMS, i.e.,

that a drug marketed under an ANDA owed a Medicaid rebate of 13%, whereas a drug marketed

under a NDA required a rebate of at least 23%. In making this statement, Defendants failed to

inform investors that even though the EpiPen was marketed under a NDA, they had classified it

as a N drug and were only paying Medicaid a rebate of 13%.

       134.    Third, Defendants misled investors about their knowledge of the EpiPen

misclassification.   In discussing the risks purportedly associated with MDRP classification
                                               -29-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 33 of 65




decisions, Defendants warned that their rebate calculations could be wrong.       In doing so,

Defendants implied that their rebate calculations could be correct, without disclosing that they

were deliberately misclassifying the EpiPen as a generic drug.

       135.   Fourth, Defendants improperly cautioned the market that improper classification

of the EpiPen could lead to regulatory scrutiny without informing investors that they were

already under investigation for misclassifying the EpiPen. Specifically, Defendants failed to

apprise the market that CMS had expressly informed Mylan on multiple occasions that its

classification of the EpiPen was incorrect. In October 2014, CMS unequivocally told Mylan that

its classification of the EpiPen was wrong during a meeting with Mylan executives.

Furthermore, in November 2014 Mylan received a subpoena from the DOJ as part of an

investigation about the classification of the EpiPen. Over the next several months, the DOJ

issued additional document subpoenas, served a civil investigative demand, took testimony from

a Mylan employee involved in government price reporting, and entered into a tolling agreement

with Mylan.

       136.   Finally, Defendants misleadingly told investors that the market for the EpiPen

was very competitive. These statements were false and failed to disclose the anticompetitive

conduct in which Mylan was engaging with respect to the EpiPen.

VI.    Mylan’s Misclassification of the EpiPen and Its Anticompetitive Conduct Regarding
       the EpiPen Is Exposed

       137.   During the second half of 2016, Mylan’s misclassification of the EpiPen and

anticompetitive conduct began to unravel.

       138.   On August 22, 2016, Senator Amy Klobuchar, the top Democrat on the Senate

Judiciary Committee’s Antitrust Subcommittee, released a statement calling for the Federal

Trade Commission (“FTC”) to investigate whether Mylan had violated the antitrust laws in


                                              -30-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 34 of 65




selling the EpiPen. Specifically, Senator Klobuchar pleaded with the FTC to probe whether

Mylan “engaged in activity, such as using incentives or exclusionary contracts with insurers,

distributors, or pharmacies, to deny an alternative product access to the market.”

          139.   That same day, Senator Chuck Grassley, the Chairman of the Senate Judiciary

Committee, sent a letter to Defendant Bresch, asking that Mylan provide information to

Congress concerning its pricing practices with respect to the EpiPen.

          140.   This government scrutiny over the EpiPen continued over the next two days. On

August 23, 2016, Bloomberg reported that the price of Mylan’s stock was continuing to drop

because U.S. senators were trying to understand how Mylan and been able to exponentially raise

the cost of the EpiPen.

          141.   On August 24, 2016, Senators Susan Collins and Clair McCaskill, on behalf of

Senate Special Committee on Aging, sent a letter to Defendant Bresch asking Mylan to provide

“any analysis used by Mylan relating to the pricing or market share of EpiPen since 2007.”

          142.   On September 2, 2016, Senator Ron Wyden and Representative Frank Pallone Jr.

sent a letter to HHS Secretary Sylvia Mathews Burwell, saying that Medicaid may have been

grossly overpaying for the EpiPen due to a misclassification by Mylan of the EpiPen as a generic

drug for purposes of the MDRP. According to Senator Wyden and Representative Pallone,

Mylan may have been incorrectly designating the EpiPen as a generic in the Medicaid program

for years, despite being considered a brand-name drug by the FDA. According to the letter, this

would mean Mylan had been “vastly underpaying rebates owed to Medicaid for the EpiPen for

years.”     They concluded the letter by HHS for more information about the EpiPen’s

classification under the MDRP.




                                              -31-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 35 of 65




       143.    Mylan immediately denied any misclassification of the EpiPen. In a statement

released on September 2, 2016, as the market reacted to the disclosures in Senator Wyden and

Representative Pallone’s letter, a Mylan spokeswoman, Nina Devlin, said “Mylan has complied

with all laws and regulations regarding the Medicaid rebate classification” of the EpiPen, and

that the EpiPen meets the definition of a N drug under the law.

       144.    On October 5, 2016, CMS submitted its response to Senator Wyden and

Representative Pallone’s information request, which Bloomberg alerted investors to after the

markets closed in an article titled, “Mylan Overcharged U.S. on EpiPen for Years, U.S. Says.”

The CMS letter stated that, from 2011 to 2015, net Medicaid spending on the EpiPen was

approximately $797 million, which reflected a rebate of only 13% paid by Mylan. According to

the letter, Medicaid should have been getting a larger discount of at least 23.1% because the

EpiPen was approved under a NDA, has patent protection, and did not have any FDA-approved

therapeutic equivalents. Further, CMS stated that it had, “on multiple occasions,” “expressly

told Mylan that the product is incorrectly classified.” CMS could not tell Congress at that time

exactly how much Mylan had overcharged Medicaid.

       145.    However, Mylan continued to publicly deny that it had misclassified the EpiPen.

In response to this letter, Devlin said in an e-mail to Bloomberg that Mylan had previously stated

that the EpiPen meets the definition of a N drug. According to Devlin, Mylan’s classification of

the EpiPen as a N drug “is consistent with longstanding written guidance from the federal

government.”

       146.    On October 7, 2016, prior to the opening of the markets, Senator Klobuchar

released a statement commenting on a reported $465 million settlement between the DOJ and

Mylan “over the misclassification of the EpiPen.”



                                              -32-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 36 of 65




       147.    Later that morning, the Washington Examiner released an article titled, “EpiPen

maker to pay $465 million for overcharging feds.” The article quoted Defendant Bresch as

saying, “[t]his agreement is another important step in Mylan’s efforts to move forward and bring

resolution to all EpiPen Auto-Injector related matters.” The article also revealed that Mylan did

not admit wrongdoing in the settlement. Later that day, Mylan issued its official press release

addressing the settlement.

       148.    On October 11, 2016, after the close of trading, CNBC reported that Mylan’s

settlement with the DOJ had a “$120 million question attached to it” relating to a six-month

grace period during when it was unclear how much in rebates Mylan would owe.

     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

I.     Defendants Make         Misleading       Statements    Explaining     Mylan’s   Financial
       Performance

       149.    During the relevant period, Mylan reported its financial results in quarterly and

annual filings with the SEC. Around the time that it filed the applicable Form 10-K or Form 10-

Q with the SEC, Mylan also filed an Earnings Release with the SEC on Form 8-K, in which

Defendants explained the causes and sources of Mylan’s financial performance for the applicable

period. In these filings, Defendants purported to provide explanations about how the EpiPen

contributed to Mylan’s financial performance.

       150.    In its 2014 Annual Earnings Release, Mylan stated as follows:

               Specialty Segment Revenue

               Specialty segment reported third party net sales of $1.19 billion for
               the year, an increase of 21% when compared to the prior year. The
               increase was due to higher net sales of the EpiPen® Auto-
               Injector driven by increased volume and favorable pricing. The
               EpiPen® Auto-Injector is the number one dispensed epinephrine
               auto-injector and, in 2014, became Mylan’s first product to reach
               $1 billion in annual net sales.


                                                -33-
Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 37 of 65




       Total Gross Profit

       Adjusted gross profit was $4.05 billion and adjusted gross margins
       were 52% for the year as compared to adjusted gross profit of
       $3.46 billion and adjusted gross margins of 50% in the comparable
       prior year. Strong adjusted gross margins were the result of new
       products and growth in the EpiPen® Auto-Injector. GAAP gross
       profit for the year was $3.53 billion and GAAP gross margins were
       46% as compared to GAAP gross profit of $3.04 billion and
       GAAP gross margins of 44% in the comparable prior year.

       Total Profitability

       Adjusted earnings from operations for the year were $2.07 billion,
       up 21% from the comparable prior year. SG&A expense increased
       from the prior year period as a result of increased selling and
       marketing investments related to the EpiPen® Auto-Injector
       franchise and increased infrastructure costs including legal and
       marketing costs in the North American region to support
       anticipated new product launches. R&D expense also increased as
       we continued to invest in our biologics and respiratory growth
       platforms. GAAP earnings from operations were $1.35 billion for
       the year, an increase of 19% from the comparable prior year.

151.   In its 2015 First Quarter Earnings Release, Mylan stated as follows:

       Specialty segment reported third party net sales of $211.1 million
       for the quarter, an increase of 8% when compared to the prior year
       period. This increase was primarily due to higher net sales of the
       EpiPen® Auto-Injector driven by increased volume.

152.   In its 2015 Second Quarter Earnings Release, Mylan stated as follows:

       Specialty segment reported third party net sales of $301.9 million
       for the quarter, an increase of 5% when compared to the prior year
       period. This increase was primarily due to growth across the
       segment, including higher volumes of the EpiPen® Auto-
       Injector.

153.   In its 2015 Third Quarter Earnings Release, Mylan stated as follows:

       Specialty segment reported third party net sales of $437.8 million
       for the quarter, a decrease of 5% when compared to the prior year
       period. This decrease was primarily due to a lower average net
       selling price for the EpiPen® Auto-Injector as a result of
       competitive market conditions.


                                      -34-
Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 38 of 65




154.   In its 2015 Annual Earnings Release, Mylan stated as follows:

       Specialty segment reported third party net sales were $254.1
       million for the quarter, an increase of 5% when compared to the
       prior year period. This increase was primarily due to higher net
       sales of the EpiPen® Auto-Injector due to higher volumes, but
       with the same net payor pricing dynamics that existed throughout
       2015.

       ...

       Specialty segment reported third party net sales of $1.20 billion for
       the year, an increase of 1% when compared to the prior year. This
       increase was partially due to higher volumes of the EpiPen®
       Auto-Injector, which was offset by lower pricing. The EpiPen®
       Auto-Injector is the number one dispensed epinephrine auto-
       injector and as a global franchise reached $1 billion in annual
       net sales for the second year in a row. In addition, sales of the
       Perforomist® Inhalation Solution and ULTIVA® increased by
       double digit percentage points from the prior year.

155.   In its 2016 First Quarter Earnings Release, Mylan stated as follows:

       Specialty segment reported third party net sales were $247.9
       million for the quarter, an increase of 17% when compared to the
       prior year period. This increase was primarily the result of higher
       volumes of the EpiPen® Auto-Injector and higher sales of the
       Perforomist® Inhalation Solution.

156.   In its 2016 Second Quarter Earnings Release, Mylan stated as follows:

       Specialty segment third party net sales were $402.5 million for the
       quarter, an increase of 33% when compared to the prior year
       period. This increase was primarily the result of higher unit
       volumes and the realization of the benefits of customer contract
       negotiations over the last several quarters related to the EpiPen®
       Auto-Injector, and higher sales of the Perforomist® Inhalation
       Solution and ULTIVA®.

       ...

       Specialty segment third party net sales were $650.4 million for the
       six months ended June 30, 2016, an increase of 27% when
       compared to the prior year period. This increase was primarily the
       result of higher unit volumes and the realization of the benefits
       of customer contract negotiations over the last several quarters


                                       -35-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 39 of 65




                related to the EpiPen® Auto-Injector, and higher sales of the
                Perforomist® Inhalation Solution and ULTIVA®.

       157.     The statements set forth above in paragraphs 149 through 156 were materially

false and misleading, and omitted to state material facts, because Defendants failed to apprise the

market that these figures were grossly inflated because Mylan had not paid hundreds of millions

of dollars in rebates that it owed Medicaid as a result of its intentional misclassification of the

EpiPen under the MDRP. Having purported to set forth the basis Mylan’s reported financials,

Defendants had a duty to provide complete information to the market about how the

misclassification of the EpiPen was inflating Mylan’s financial results.

       158.     Indeed, as the Court found in ruling on Defendants’ first motion to dismiss in the

Class Action:

                [A]ttributing EpiPen’s strength to “favorable pricing and volume” .
                . . may have been misleading in the absence of an additional
                statement disclosing that the EpiPen’s strength was also due to
                anticompetitive agreements and knowingly miscalculated
                Medicaid rebates. . . . Mylan’s repeated use of casual language
                such as “as a result of,” “primarily the result of,” “driven by,” and
                “due to” exacerbates the problem. . . .

                ...

                [T]he Court concludes that Mylan’s statements explaining income
                were misleading because Mylan failed to disclose that “Mylan’s
                net income and revenue were inflated because Mylan knowingly
                had misclassified the EpiPen” . . . and that “Mylan’s income and
                revenue were inflated as a result of Mylan’s anticompetitive
                activity” . . . .

II.    Defendants Mislead Investors about the Rebates Mylan Was Paying Medicaid

       159.     In each of Mylan’s annual reports during the relevant period, Defendants made

statements about how Medicaid rebates are calculated under the MDRP.

       160.     In Mylan’s 2013 Annual Report, Defendants stated:



                                                -36-
Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 40 of 65




       Medicaid, a U.S. federal health care program, requires all
       pharmaceutical manufacturers to pay rebates to state Medicaid
       agencies. The rebates are based on the volume of drugs that are
       reimbursed by the states for Medicaid beneficiaries. The Patient
       Protection and Affordable Care Act (the “PPACA”) and the Health
       Care and Education and Reconciliation Act of 2010, which amends
       the PPACA, raised the rebate percentages for both generic and
       brand pharmaceuticals effective January 1, 2010. The required
       rebate is currently 13% of the average manufacturer’s price for
       sales of Medicaid-reimbursed products marketed under ANDAs,
       up from 11% for periods prior to 2010. Sales of Medicaid-
       reimbursed products marketed under NDAs require
       manufacturers to rebate the greater of approximately 23% (up
       from 15%) of the average manufacturer’s price or the difference
       between the average manufacturer’s price and the best price
       during a specific period. We believe that federal or state
       governments may continue to enact measures aimed at reducing
       the cost of drugs to the public.

161.   In Mylan’s 2014 Annual Report, Defendants stated:

       Medicaid, a U.S. federal health care program, requires all
       pharmaceutical manufacturers to pay rebates to state Medicaid
       agencies. The rebates are based on the volume of drugs that are
       reimbursed by the states for Medicaid beneficiaries. The Patient
       Protection and Affordable Care Act (the “PPACA”) and the Health
       Care and Education and Reconciliation Act of 2010, which amends
       the PPACA, raised the rebate percentages effective January 1,
       2010. The required rebate is currently 13% of the average
       manufacturer’s price for sales of Medicaid-reimbursed non-
       innovator products, up from 11% for periods prior to 2010. Sales
       of Medicaid-reimbursed innovator or single-source products
       require manufacturers to rebate the greater of approximately
       23% (up from 15%) of the average manufacturer’s price or the
       difference between the average manufacturer’s price and the best
       price during a specific period. We believe that federal or state
       governments may continue to enact measures aimed at reducing
       the cost of drugs to the public.

162.   In Mylan’s 2015 Annual Report, Defendants stated:

       Medicaid, a U.S. federal healthcare program, requires
       pharmaceutical manufacturers to pay rebates to state Medicaid
       agencies. The rebates are based on the volume of drugs that are
       reimbursed by the states for Medicaid beneficiaries. Sales of
       Medicaid-reimbursed       non-innovator    products    require
       manufacturers to rebate 13% of the average manufacturer’s

                                     -37-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 41 of 65




                price and, effective 2017, adjusted by the Consumer Price Index-
                Urban (the “CPI-U”) based on certain data. Sales of the
                Medicaid-reimbursed innovator or single-source products
                require manufactures to the rebate the greater of approximately
                23% of the average manufacturer’s price or the difference
                between the average manufacturer’s price and the best price
                adjusted by the CPI-U based on certain data. We believe that
                federal or state governments will continue to enact measures aimed
                at reducing the cost of drugs to the public.

       163.     The statements set forth above in paragraphs 159 through 162 were materially

misleading, and omitted to state material facts, because Defendants misled the investing public

that they were paying the correct rebate amount to Medicaid for the EpiPen. Specifically,

Defendants failed to inform investors that even though the EpiPen was marketed under a NDA,

patent protected, and had no FDA-approved therapeutic equivalents, they had classified it as a N

drug and were only paying Medicaid a rebate of 13%.

       164.     Indeed, as the Court found in ruling on Defendants’ first motion to dismiss in the

Class Action:

                In its [2013 Annual Report], Mylan stated a simple rule: If ANDA,
                then 13%. This statement is true, but was made misleading by
                Mylan’s failure to disclose that this formula was untrue in the case
                of the EpiPen, which was marketed under a NDA but rebated at
                13%. Mylan’s [2014 Annual Report and 2015 Annual Report] are
                less blatantly misleading, stating instead: If N drug, then 13%.
                Mylan did, in fact, classify EpiPen as a N drug and rebate at 13%.
                However, read in the context of Mylan’s previous [2013 Annual
                Report], a reasonable investor would likely infer that if ANDA-
                marketed drugs are rebated at 13%, and N drugs are marketed at
                13%, then N drugs are those drugs that are marketed under
                ANDAs. In other words: If ANDA equals 13%, and N drug equals
                13%, then ANDA-marketed drugs and N drugs are equivalents.
                That was not true in the case of the EpiPen, which was marketed
                under a NDA but rebated at the N drug rate. Consequently, each
                of Mylan’s Form 10-K Annual Reports contained statements that,
                absent a clear statement of the EpiPen rebate rate, could have
                misled a reasonable investor as to the rate at which Mylan was
                rebating the EpiPen.



                                               -38-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 42 of 65




III.   Defendants Misrepresent Their Knowledge of Mylan’s Misclassification of the
       EpiPen

       165.   In discussing the risks purportedly associated with MDRP classification decisions,

Defendants warned that their rebate calculations could be wrong.

       166.   In each of Mylan’s annual reports filed with the SEC during the relevant period,

Defendants stated that Mylan’s calculations of the Medicaid rebates were subject to “risk of

errors.” For example, Mylan’s 2014 Annual Report stated:

              Federal laws regarding reporting and payment obligations with
              respect to a pharmaceutical company’s participation in federal
              health care programs, including Medicare and Medicaid, are
              complex. Because our processes for calculating applicable
              government prices and the judgments involved in making these
              calculations involve subjective decisions and complex
              methodologies, these calculations are subject to risk of errors and
              differing interpretations. In addition, they are subject to review and
              challenge by the applicable governmental agencies, and it is
              possible that such reviews could result in changes that may have
              material adverse legal, regulatory, or economic consequences.

       167.   Defendants made substantially similar representations about the “risk of errors” in

Mylan’s 2013 Annual Report and its 2015 Annual Report.

       168.   The statements set forth above in paragraphs 165 through 167 were materially

misleading, and omitted to state material facts, because Defendants implied that their rebate

calculations could be correct, without disclosing that they were deliberately misclassifying the

EpiPen as a generic drug.

       169.   Indeed, as the Court found in ruling on Defendants’ first motion to dismiss in the

Class Action, the “only reasonable inference an investor could have drawn” from Defendants’

statements discussing the risks purportedly associated with MDRP classification decisions was:

              [t]hat, at the time of the disclosure, Mylan did not affirmatively
              know that the EpiPen was misclassified. While warning that the
              rebate calculation could be wrong does not imply that the rebate
              calculation is correct, such a warning does imply that the rebate

                                              -39-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 43 of 65




               calculation could also be correct. If Mylan knew for certain that
               the EpiPen was misclassified, then warning about the “risk of
               errors” could have mislead a reasonable investor as to Mylan’s
               then-existing knowledge.

IV.    Defendants Falsely Lead Investors to Believe that the Government Had Not Taken
       Any Adverse Actions against Mylan Regarding Its Misclassification of the EpiPen

       170.    Defendants cautioned the market that improper classification of the EpiPen could

lead to lead to regulatory scrutiny.

       171.    In each of Mylan’s annual reports filed during the relevant period, Defendants

stated that Mylan could be subjected to investigation and that a governmental authority could

take a position contrary to Mylan in calculating Medicaid rebates for the EpiPen. For example,

in Mylan’s 2014 Annual Report, Defendants stated:

               OUR REPORTING AND PAYMENT OBLIGATIONS
               RELATED TO OUR PARTICIPATION IN FEDERAL HEALTH
               CARE PROGRAMS, INCLUDING MEDICARE AND
               MEDICAID, ARE COMPLEX AND OFTEN INVOLVE
               SUBJECTIVE DECISIONS THAT COULD CHANGE AS A
               RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW
               REGULATIONS OR AGENCY GUIDANCE, OR ADVICE OF
               LEGAL COUNSEL. ANY FAILURE TO COMPLY WITH
               THOSE OBLIGATIONS COULD SUBJECT US TO
               INVESTIGATION, PENALTIES, AND SANCTIONS.

               ...

               Any governmental agencies or authorities that have commenced,
               or may commence, an investigation of Mylan relating to the sales,
               marketing, pricing, quality, or manufacturing of pharmaceutical
               products could seek to impose, based on a claim of violation of
               anti-fraud and false claims laws or otherwise, civil and/or criminal
               sanctions, including fines, penalties, and possible exclusion from
               federal health care programs, including Medicare and Medicaid.
               Some of the applicable laws may impose liability even in the
               absence of specific intent to defraud. Furthermore, should there be
               ambiguity with regard to how to properly calculate and report
               payments - and even in the absence of any such ambiguity - a
               governmental authority may take a position contrary to a position
               we have taken, and may impose civil and/or criminal sanctions.


                                              -40-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 44 of 65




          172.   Defendants made substantially similar representations in Mylan’s 2015 Annual

Report.

          173.   The statements set forth above in paragraphs 170 through 172 were materially

misleading, and omitted to state material facts, because Defendants failed to inform investors

that they were already under investigation for misclassifying the EpiPen. Defendants failed to

apprise the market that CMS had expressly informed Mylan on multiple occasions that its

classification of the EpiPen was incorrect. In October 2014, CMS unequivocally told Mylan that

its classification of the EpiPen was wrong during a meeting with Mylan executives.

Furthermore, in November 2014 Mylan received a subpoena from the DOJ as part of an

investigation about the classification of the EpiPen. Over the next several months, the DOJ

issued additional document subpoenas, served a civil investigative demand, took testimony from

a Mylan employee involved in government price reporting, and entered into a tolling agreement

with Mylan.

          174.   As the Court found in ruling on Defendants’ first motion to dismiss in the Class

Action:

                 Mylan’s statements regarding the risk that “a governmental
                 authority may take a . . . contrary” position and the risk that it
                 “could [be] subject[ed] . . . to investigation” both fall on the
                 potentially misleading side of the line. A reasonable investor
                 could have concluded from Mylan’s statement that although the
                 government “may” disagree with Mylan, and “could” open an
                 investigation, such unfavorable events had not yet occurred. In
                 this context, “to warn that the untoward may occur when the event
                 is contingent is prudent; to caution that it is only possible for the
                 unfavorable events to happen when they have already occurred is
                 deceit.” In re Van der Moolen Holding N.V. Sec. Litig., 405 F.
                 Supp. 2d 388, 400 (S.D.N.Y. 2005) (quoting Voit v. Wonderware
                 Corp., 977 F. Supp. 363, 371 (E.D. Pa. 1997)) . . . .

          175.   The SEC agrees. In its civil complaint against Mylan for violating the federal

securities laws, it found that: “This hypothetical phrasing created the impression that CMS had
                                                 -41-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 45 of 65




not yet taken a position on Mylan’s classification of EpiPen. In fact, after CMS twice questioned

Mylan in late 2013 and early 2014 about its EpiPen classification, CMS informed Mylan in

October 2014 that its classification of EpiPen as a generic drug was incorrect and asked Mylan to

correct the classification in the CMS system. . . . As a result, Mylan knew, or should have

known, that its Risk Factor disclosures in its 2014 and 2015 annual reports on Form 10-K were

materially misleading.”

V.     Defendants Misleadingly Tell Investors that the Market for the EpiPen Was
       Competitive

       176.   Defendants made numerous statements in Mylan’s SEC filings that the market for

the EpiPen was very competitive.

       177.   In each of Mylan’s 2013 Annual Report, 2014 Annual Report, and 2015 Annual

Report, Defendants made statements about Mylan’s competition. For example, in the 2014

Annual Report, Mylan stated:

              Competition

              Our primary competitors include other generic companies (both
              major multinational generic drug companies and various local
              generic drug companies) and branded drug companies that
              continue to sell or license branded pharmaceutical products after
              patent expirations and other statutory expirations. In the branded
              space, key competitors are generally other branded drug companies
              that compete based on their clinical characteristics and benefits.

              Competitive factors in the major markets in which we participate
              can be summarized as follows:

              United States. The U.S. pharmaceutical industry is very
              competitive. Our competitors vary depending upon therapeutic
              areas and product categories. Primary competitors include the
              major manufacturers of brand name and generic
              pharmaceuticals.

              The primary means of competition are innovation and
              development, timely FDA approval, manufacturing capabilities,
              product quality, marketing, portfolio size, customer service,

                                              -42-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 46 of 65




               reputation and price. The environment of the U.S. pharmaceutical
               marketplace is highly sensitive to price. To compete effectively, we
               rely on cost-effective manufacturing processes to meet the rapidly
               changing needs of our customers around a reliable, high quality
               supply of generic pharmaceutical products. With regard to our
               Specialty segment business, significant sales and marketing effort
               is required to be directed to each targeted customer segment in
               order to compete effectively.

               Our competitors include other generic manufacturers, as well as
               brand companies that license their products to generic
               manufacturers prior to patent expiration or as relevant patents
               expire. Further regulatory approval is not required for a brand
               manufacturer to sell its pharmaceutical products directly or through
               a third-party to the generic market, nor do such manufacturers face
               any other significant barriers to entry into such market. Related to
               our Specialty segment business, our competitors include branded
               manufacturers who offer products for the treatment of COPD
               and severe allergies, as well as brand companies that license
               their products to generic manufacturers prior to patent
               expiration.

       178.    Defendants made substantially similar representations about Mylan’s purported

“competition” for the EpiPen in Mylan’s 2013 Annual Report and its 2015 Annual Report.

       179.    The statements set forth above in paragraphs 176 through 178 were materially

false and misleading, and omitted to state material facts, because Defendants failed to disclose

the anticompetitive conduct in which Mylan was engaging with respect to the EpiPen. Mylan

successfully blocked Sanofi from accessing a large portion of the epinephrine auto-injector

market by incentivizing third-party payors to exclude Sanofi’s epinephrine auto-injector, the

Auvi-Q, from drug formularies. Mylan did this by offering large rebates to the third-party

payors of 30% or higher in return for the third-party payor removing the Auvi-Q from the

formularies. Because Sanofi did not have a large enough share of the epinephrine auto-injector

market to offer comparable discounts to the third-party payors, Mylan was able to defeat Sanofi

from effectively competing with the EpiPen. Moreover, despite the rebates offered, the ultimate

price of the EpiPen actually rose as a result of the rebate scheme, resulting in net anticompetitive

                                               -43-
           Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 47 of 65




effects. Thus, Defendants’ representations of Mylan facing competition for the EpiPen were

materially false and misleading.

                         ADDITIONAL ALLEGATIONS OF SCIENTER

          180.   Plaintiffs repeat and reallege each and every paragraph contained above as if set

forth herein.

          181.   Defendants Bresch, Campbell, Parks, and Sheehan acted with scienter with

respect to the materially false and misleading statements, and omissions of material fact, set forth

above because they knew, or at the very least recklessly disregarded, that those statements were

false when made.         As the senior executives of Mylan during the relevant time period,

Defendants’ scienter is imputable to Mylan.

          182.   During the relevant period, Defendant Bresch was CEO of Mylan, Defendants

Sheehan and Parks served as Mylan’s CFOs, and Defendant Campbell served as Mylan’s CAO.

By virtue of their responsibilities and activities in these positions, Defendants Bresch, Campbell,

Parks, and Sheehan were privy to, and participated in, the fraudulent conduct described herein.

          183.   The EpiPen was part of Mylan’s core business because sales of the EpiPen

accounted for a significant and material portion of Mylan’s profits during the relevant period, as

reflected by the following table:

                                               2014              2015                2016
EpiPen Operating Profit4                  $525,000,000      $498,000,000        $671,000,000
Mylan Earnings from Operations            $1,352,600,000    $1,460,900,000      $701,600,000
Percentage                                      39%               34%                 96%

          184.   Because Mylan’s sales of the EpiPen were part of Mylan’s core business,

Defendants Bresch, Campbell, Parks, and Sheehan would have had robust knowledge of

significant aspects of those sales, including the Medicaid and third-party payor rebates.
4
    Based on September 26, 2016 Mylan filing with SEC.

                                                 -44-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 48 of 65




       185.    Given their high-level positions at the Company and the importance of the EpiPen

to Mylan’s business, Defendants Bresch, Campbell, Parks, and Sheehan knew, or recklessly

disregarded, that Mylan was misclassifying the EpiPen for purposes of the Medicaid rebate.

CMS repeatedly informed Mylan that its classification of the EpiPen as a generic drug for

purposes of the MDRP was incorrect. In Andrew Slavitt’s October 5, 2016 letter to the Senate

Finance Committee, CMS stated unequivocally:

               The Center for Medicaid and CHIP Services in CMS has, on
               multiple occasions, provided guidance to the industry and Mylan
               on the proper classification of drugs and has expressly told Mylan
               that the product is incorrectly classified.

       186.    CMS likely started informing Mylan of the misclassification as early as 2009,

after CMS was informed by the Office of Inspector General that Mylan was misclassifying the

EpiPen as a generic drug.

       187.    According to the SEC, which reviewed Mylan’s internal documents, in 2013,

CMS contacted Mylan about its misclassification of the EpiPen. Specifically, CMS emailed

Mylan in September 2013 stating that the EpiPen “has an incorrect drug category in our . . .

database, can you please verify the information with the FDA and update [the database]

accordingly.” In April 2014, CMS sent a similar email to Mylan.

       188.    Although Mylan did not change its classification of the EpiPen in response to

CMS’s requests, internally at Mylan doubts were raised about the appropriateness of the

classification. After learning that another company’s epinephrine auto-injector was classified as

branded, several Mylan executives reviewed the reason for the disparate classifications between

the EpiPen and the other company’s product. They concluded that a generic classification was

not tenable.




                                              -45-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 49 of 65




       189.    On October 29, 2014, Mylan and CMS had a call to discuss Mylan’s EpiPen

classification. According to the SEC, several Mylan executives, including those involved in the

preparation and review of Mylan’s annual reports, participated in the call with CMS. During the

call, a CMS Division Director stated that the EpiPen was misclassified. CMS again requested

that Mylan change the EpiPen classification in the CMS database, but Mylan refused.

       190.    Prior to making the material misrepresentations described above, Defendants

Bresch, Campbell, Parks, and Sheehan also knew about, or recklessly disregarded, the DOJ’s

investigation into Mylan’s classification of the EpiPen. The November 2014 DOJ subpoena to

Mylan raised serious concerns about a significant part of Mylan’s core business. Mylan did not

simply ignore that subpoena; rather, by Mylan’s own admission, it “complied with various

information requests received from the DOJ pursuant to the subpoena.” According to the SEC,

which reviewed Mylan’s internal documents, “Mylan executives, including executives involved

in the preparation and review of Mylan’s financial statements, were aware of the progress of

DOJ’s investigation . . . .”     However, Defendants failed to disclose the existence of this

investigation to investors for several years.

       191.    The fact that – just two days after CMS’s disclosure to Congress that it had “on

multiple occasions . . . expressly told Mylan that the product is incorrectly classified” – Mylan

settled with the DOJ for almost half a billion dollars is further evidence of the Individual

Defendants’ scienter.

       192.    Defendants Bresch, Campbell, Parks, and Sheehan attested to their robust

knowledge of Mylan’s sales and pricing activity. Specifically, they signed certifications in

Mylan’s periodic SEC filings pursuant to SOX. In each of these certifications, Defendants

Bresch, Campbell, Parks, and Sheehan stated that the information contained in Mylan’s periodic



                                                -46-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 50 of 65




reports was accurate and not misleading. These attestations required knowledge of Mylan’s

financial statements and the bases of these financial statements, including the bases for Mylan’s

statements of its sales, revenue and drug pricing. These attestations also required knowledge of

Mylan’s statements of risk factors and whether those risks had materialized.

       193.    Indeed, in making such certifications in Mylan’s annual reports, Defendants

Bresch and Sheehan also attested to their understanding of the rule for classifying drugs under

the MDRP. Yet they completely disregarded this rule when it came to the EpiPen.

       194.    Defendants Bresch and Sheehan also attested to the accuracy of the statements in

Mylan’s annual reports concerning the purported competition that Mylan faced with respect to

the EpiPen. In making these statements, Defendants Bresch and Sheehan knew, or recklessly

disregarded, that Mylan was engaging in anticompetitive conduct with respect to the EpiPen.

Indeed, according to allegations in the complaint filed in the Class Action on which the Court

relied in deciding Defendants first motion to dismiss, a former Director of Costing and Director

of Production Planning of Mylan stated that “pricing decisions at Mylan occurred frequently and

involved all of Mylan’s top executives,” and that “the CEO and CFO of Mylan reviewed any

price adjustments and had the last word on pricing decisions for Mylan’s drugs.”

       195.    The numerous investigations and legal actions into Mylan’s misclassification of

the EpiPen and its anticompetitive conduct with respect to the EpiPen further evidence

Defendants’ scienter. Indeed, the court in the EpiPen Antitrust Action denied a motion to

dismiss antitrust claims against Defendants Mylan and Bresch based, in part, on the very same

anticompetitive conduct that is alleged in this Complaint.

                              PRESUMPTION OF RELIANCE

       196.    Plaintiff intends to rely upon the presumption of reliance established by the fraud-

on-the-market doctrine in that, among other things: (a) Defendants made public
                                               -47-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 51 of 65




misrepresentations or failed to disclose material facts during the relevant time period; (b) the

omissions and misrepresentations were material; (c) Mylan common stock traded in an efficient

market; (d) the misrepresentations alleged would tend to induce a reasonable investor to

misjudge the value of Mylan common stock; and (e) the Assignors purchased Mylan common

stock between the time Defendants misrepresented or failed to disclose material facts and the

time when the true facts were disclosed, without knowledge of the misrepresented or omitted

facts.

         197.   The market for Mylan common stock was open, well-developed and efficient at

all relevant times. As a result of the aforementioned materially false and misleading statements,

Mylan common stock traded at artificially inflated prices during the relevant period.          The

artificial inflation continued until the time the market fully came to realize the nature and extent

of Defendants’ misrepresentations concerning the basis for Mylan’s financial performance, the

amount of the rebates that Mylan was paying to Medicaid for the EpiPen, Defendants’

knowledge of the EpiPen misclassification, the potential regulatory scrutiny to which Mylan was

subject, and the competitiveness of the market for the EpiPen.

         198.   At all relevant times, the market for Mylan common stock was efficient for the

following reasons, among others: (a) Mylan filed periodic reports with the SEC; (b) Mylan

common stock was listed and actively traded on the NASDAQ; (c) numerous analysts followed

Mylan; and (d) Mylan regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures, such as

communications with the financial press, securities analysts and other similar reporting services.




                                               -48-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 52 of 65




       199.   The Assignors purchased Mylan common stock in reliance on the market price of

Mylan common stock, which reflected all the information in the market, including the

misstatements by Defendants.

                                   ACTUAL RELIANCE

       200.   During the relevant period, the Assignors’ investment in Mylan common stock

was managed by Greenlight.       Greenlight made the investment decisions with respect to

Assignors’ purchases of Mylan common stock. Factors considered by Greenlight in making such

decisions included, among other things, Mylan’s financial performance and a review of the

Company’s strengths, weaknesses and opportunities.

       201.   Prior to making the decision to purchase Mylan common stock, a Greenlight

investment analyst actually and justifiably read, reviewed and relied upon (to the extent the

referenced documents had been published at the time) the 2013 Annual Report, 2014 Annual

Report, 2015 First Quarter Report, 2015 Second Quarter Report, 2015 Third Quarter Report,

2015 Annual Report, 2016 First Quarter Report, and 2016 Second Quarter Report filed by Mylan

including (as applicable): (a) statements concerning the basis for Mylan’s financial statements;

(b) statements about the amount of the rebates that Mylan was paying to Medicaid; (c)

statements about the risk of errors in classifying drugs under the MDRP; (d) statements

concerning the potential regulatory scrutiny to which Mylan was subject; and (e) statements

concerning the competitiveness of the market for the EpiPen.

       202.   Greenlight actually and justifiably relied upon the information contained in

Mylan’s the 2013 Annual Report, 2014 Annual Report, 2015 First Quarter Report, 2015 Second

Quarter Report, 2015 Third Quarter Report, 2015 Annual Report, 2016 First Quarter Report, and

2016 Second Quarter Report filed by Mylan (to the extent each such document was on file with



                                             -49-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 53 of 65




the SEC at the time) in making each purchase set forth in Exhibits A through F on behalf of the

Assignors.

                                      LOSS CAUSATION

       203.    As the truth about Mylan’s misclassification of the EpiPen and its anticompetitive

conduct with respect to the EpiPen gradually and slowly leaked into the market, the price of

Mylan common stock dropped precipitously.

       204.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff. During the time that the Assignors purchased Mylan

common stock, as set forth in Exhibits A through F, the market price of those securities was

artificially inflated as a direct result of Defendants’ materially false and misleading statements

and material omissions.    Specifically, Mylan’s misrepresentations concerning the basis for

Mylan’s financial performance, the amount of the rebates that Mylan was paying to Medicaid for

the EpiPen, Defendants’ knowledge of the EpiPen misclassification, the potential regulatory

scrutiny to which Mylan was subject, and the competitiveness of the market for the EpiPen,

caused the price of Mylan’s common stock to be artificially inflated.

       205.    As a series of partial but inadequate disclosures were issued partially correcting

the prior false and/or misleading statements with respect to the basis for Mylan’s financial

performance, the amount of the rebates that Mylan was paying to Medicaid for the EpiPen,

Defendants’ knowledge of the EpiPen misclassification, the potential regulatory scrutiny to

which Mylan was subject, and the competitiveness of the market for the EpiPen, the price of

Mylan stock declined precipitously, and the Assignors were damaged.

       206.    On August 22, 2016, Senator Klobuchar, the top Democrat on the Senate

Judiciary Committee’s Antitrust Subcommittee, released a statement calling for the FTC to

investigate whether Mylan had violated the antitrust laws in selling the EpiPen. Specifically,
                                               -50-
         Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 54 of 65




Senator Klobuchar pleaded with the FTC to probe whether Mylan “engaged in activity, such as

using incentives or exclusionary contracts with insurers, distributors, or pharmacies, to deny an

alternative product access to the market.”

         207.   That same day, Senator Grassley, the Chairman of the Senate Judiciary

Committee, sent a letter to Defendant Bresch, asking that Mylan provide information to

Congress concerning its pricing practices with respect to the EpiPen.

         208.   This government scrutiny over the EpiPen continued over the next two days. On

August 23, 2016, Bloomberg reported that the price of Mylan’s stock was continuing to drop

because U.S. senators were trying to understand how Mylan and been able to exponentially raise

the cost of the EpiPen.

         209.   On August 24, 2016, Senators Collins and McCaskill, on behalf of Senate Special

Committee on Aging, sent a letter to Defendant Bresch asking Mylan to provide “any analysis

used by Mylan relating to the pricing or market share of EpiPen since 2007.”

         210.   The price of Mylan common stock dropped in response to these partial

disclosures. At the close of trading on August 19, 2016, Mylan common stock closed at a price

of $48.66 per share. At the close of trading on August 22, 2016, Mylan common stock closed at

a price of $47.90 per share, a drop from the previous close of $0.76 per share. At the close of

trading on August 23, 2016, Mylan common stock closed at a price of $45.62 per share, a drop

from the previous close of $2.28 per share. At the close of trading on August 24, 2016, Mylan

common stock closed at a price of $43.15 per share, a drop from the previous close of $2.47 per

share.

         211.   On September 2, 2016, Senator Wyden and Representative Pallone sent a letter to

HHS Secretary Mathews Burwell, saying that Medicaid may have been grossly overpaying for



                                              -51-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 55 of 65




the EpiPen due to a misclassification by Mylan of the EpiPen as a generic drug for purposes of

the MDRP. According to Senator Wyden and Representative Pallone, Mylan may have been

incorrectly designating the EpiPen as a generic in the Medicaid program for years, despite being

considered a brand-name drug by the FDA. According to the letter, this would mean Mylan has

been “vastly underpaying rebates owed to Medicaid for the EpiPen for years.” They concluded

the letter by asking HHS for more information about the EpiPen’s classification under the

MDRP.

       212.    The price of Mylan common stock dropped in response to this partial disclosure.

At the close of trading on September 1, 2016, Mylan common stock closed at a price of $41.92

per share. At the close of trading on September 2, 2016, Mylan common stock closed at a price

of $39.97 per share, a drop from the previous close of $1.95 per share.

       213.    Mylan immediately denied any misclassification of the EpiPen. In a statement

released on September 2, 2016, as the market reacted to the disclosures in Senator Wyden and

Representative Pallone’s letter, a Mylan spokeswoman, Nina Devlin, said “Mylan has complied

with all laws and regulations regarding the Medicaid rebate classification” of the EpiPen, and

that the EpiPen meets the definition of a N drug under the law.

       214.    On October 5, 2016, CMS submitted its response to Senator Wyden and

Representative Pallone’s information request, which Bloomberg alerted investors to after the

markets closed in an article titled, “Mylan Overcharged U.S. on EpiPen for Years, U.S. Says.”

The CMS letter stated that, from 2011 to 2015, net Medicaid spending on the EpiPen was

approximately $797 million, which reflected a rebate of only 13% paid by Mylan. According to

the letter, Medicaid should have been getting a larger discount of at least 23.1% because the

EpiPen was approved under a NDA, has patent protection, and did not have any FDA-approved



                                               -52-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 56 of 65




therapeutic equivalents. Further, CMS stated that it had, “on multiple occasions,” “expressly

told Mylan that the product is incorrectly classified.” CMS could not tell Congress at that time

exactly how much Mylan had overcharged Medicaid.

       215.    The price of Mylan common stock dropped in response to this partial disclosure.

At the close of trading on October 5, 2016, Mylan common stock closed at a price of $38.03 per

share. At the close of trading on October 6, 2016, Mylan common stock closed at a price of

$36.84 per share, a drop from the previous close of $1.19 per share.

       216.    However, Mylan continued to publicly deny that it had misclassified the EpiPen.

In response to this letter, Devlin said in an e-mail to Bloomberg that Mylan had previously stated

that EpiPen meets the definition of a N drug. According to Devlin, Mylan’s classification of

EpiPen as a N drug “is consistent with longstanding written guidance from the federal

government.”

       217.    On October 7, 2016, prior to the opening of the markets, Senator Klobuchar

released a statement commenting on a reported $465 million settlement between the DOJ and

Mylan “over the misclassification of the EpiPen.”

       218.    Later that morning, the Washington Examiner released an article titled, “EpiPen

maker to pay $465 million for overcharging feds.” The article quoted Defendant Bresch as

saying, “[t]his agreement is another important step in Mylan’s efforts to move forward and bring

resolution to all EpiPen Auto-Injector related matters.” The article also revealed that Mylan did

not admit wrongdoing in the settlement. Later that day, Mylan issued its official press release

addressing the settlement.

       219.    The price of Mylan common stock dropped in response to this partial disclosure.

At the close of trading on October 6, 2016, Mylan common stock closed at a price of $36.84 per



                                              -53-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 57 of 65




share. At the close of trading on October 7, 2016, Mylan common stock closed at a price of

$35.94 per share, a drop from the previous close of $0.90 per share.

       220.    On October 11, 2016, after the close of trading, CNBC reported that Mylan’s

settlement with the DOJ had a “$120 million question attached to it” relating to a six-month

grace period during when it was unclear how much in rebates Mylan would owe.

       221.    The price of Mylan common stock dropped in response to this partial disclosure.

At the close of trading on October 11, 2016, Mylan common stock closed at a price of $38.31 per

share. At the close of trading on October 12, 2016, Mylan common stock closed at a price of

$37.07 per share, a drop from the previous close of $1.24 per share.

       222.    The above partial corrective disclosures also reflect a materialization of

foreseeable risks that Defendants concealed through their materially false and misleading

statements and material omissions.

       223.    Defendants represented to investors the purported basis for Mylan’s financial

performance, the amount of the rebates that Mylan was purportedly paying to Medicaid, the

purported risk of error in classifying drugs under the MDRP, and the potential regulatory

scrutiny to which Mylan was subject in classifying the EpiPen. In making these representations,

Defendants concealed the foreseeable risk that Mylan’s misclassification of the EpiPen would

result in government action to recoup the rebate payments that Mylan failed to make to

Medicaid. Beginning with the September 2, 2016 partial disclosure that Mylan had misclassified

the EpiPen for years, that foreseeable risk gradually materialized, thus causing Mylan’s stock

price to decline as detailed above.

       224.    Defendants also sought to reassure investors that the market for the EpiPen was

competitive. In making these representations, Defendants concealed the foreseeable risk that



                                              -54-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 58 of 65




Mylan’s anticompetitive conduct with respect to the EpiPen would result in increased

government scrutiny over the price of the EpiPen. Beginning with the August 22, 2016 partial

disclosure of the increased government scrutiny over the EpiPen pricing, that foreseeable risk

gradually materialized, thus causing Mylan’s stock price to decline as detailed above.

                                      NO SAFE HARBOR

          225.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The specific statements pleaded herein were not “forward-looking statements” nor were they

identified as “forward-looking statements” when made. Nor was it stated with respect to any of

the statements forming the basis of this Complaint that actual results “could differ materially

from those projected.” To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements. Alternatively, to the

extent that the statutory safe harbor does apply to any forward-looking statements pleaded

herein, Defendants are liable for those false forward-looking statements because at the time each

of those forward-looking statements was made, the particular speaker knew that the particular

forward-looking statement was false, and/or the forward-looking statement was authorized

and/or approved by an executive officer of Mylan who knew that those statements were false

when made.

                                  FIRST CAUSE OF ACTION

                 Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                     Against All Defendants

          226.   Plaintiff repeats and realleges each and every allegation above as if set forth

herein.


                                               -55-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 59 of 65




       227.    This cause of action is brought against Defendants Mylan, Bresch, Campbell,

Parks, and Sheehan for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j, and

Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

       228.    Defendants Mylan, Bresch, Campbell, Parks, and Sheehan both directly and

indirectly used the means and instrumentalities of interstate commerce in the United States to

make the materially false and misleading statements and omissions of material fact alleged

herein to: (i) deceive the investing public, including the Assignors, as alleged herein; (ii)

artificially inflate and maintain the market price of Mylan common stock; and (iii) cause the

Assignors to purchase Mylan common stock at artificially inflated prices. In furtherance of this

unlawful scheme, plan and course of conduct, Mylan, Bresch, Campbell, Parks, and Sheehan

took the actions set forth above.

       229.    Defendants Mylan, Bresch, Campbell, Parks, and Sheehan both directly and

indirectly: (i) employed devices, schemes and artifices to defraud; (ii) made untrue statements of

material fact and/or omitted to state material facts necessary to make the statements not

misleading; and (iii) engaged in acts, practices, and a course of business that operated as a fraud

and deceit upon the purchasers of Mylan common stock in an effort to artificially inflate and

maintain the market prices for Mylan common stock in violation of Section 10(b) of the

Exchange Act and Rule 10b-5.

       230.    By virtue of their high-level positions at the Company, Bresch, Campbell, Parks,

and Sheehan were authorized to make public statements, and made public statements on Mylan’s

behalf. These senior executives were privy to and participated in the creation, development, and

issuance of the materially false and misleading statements alleged herein, and/or were aware of




                                               -56-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 60 of 65




the Company’s and their own dissemination of information to the investing public that they

recklessly disregarded was materially false and misleading.

       231.    In addition, Mylan, Bresch, Campbell, Parks, and Sheehan had a duty to disclose

truthful information necessary to render their affirmative statements not materially misleading so

that the market price of the Company’s securities would be based on truthful, complete and

accurate information.

       232.    Defendants Mylan, Bresch, Campbell, Parks, and Sheehan acted with knowledge

or reckless disregard for the truth of the misrepresented and omitted facts alleged herein, in that

they failed to ascertain and disclose the facts, even though such facts were known or readily

available to them. Defendants Mylan’s, Bresch’s, Campbell’s, Parks’, and Sheehan’s material

misrepresentations and omissions were done knowingly and/or recklessly, and had the effect of

concealing the truth with respect to Mylan’s operations, business, performance and prospects

from the investing public, including concerning the basis for Mylan’s financial performance, the

amount of the rebates that Mylan was paying to Medicaid for the EpiPen, Defendants’

knowledge of the EpiPen misclassification, the potential regulatory scrutiny to which Mylan was

subject, and the competitiveness of the market for the EpiPen. By concealing these material

facts from investors, Mylan, Bresch, Campbell, Parks, and Sheehan supported the artificially

inflated price of Mylan’s common stock.

       233.    The dissemination of the materially false and misleading information and failure

to disclose material facts, as set forth above, artificially inflated the market price of Mylan’s

common stock. In ignorance of the fact that the market prices were artificially inflated, and

relying directly or indirectly upon the materially false and misleading statements made by

Defendants, and upon the integrity of the market in which the Company’s securities trade, or



                                               -57-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 61 of 65




upon the absence of material adverse information that was recklessly disregarded by Defendants,

but not disclosed in public statements by Defendants, the Assignors purchased Mylan common

stock at artificially inflated prices. As a series of partial but inadequate disclosures were issued,

the price of Mylan’s securities substantially declined.

          234.   At the time of the material misrepresentations alleged herein, the Assignors were

ignorant of their falsity, and believed them to be true. Had the Assignors known the truth with

respect to the business, operations, performance and prospects of Mylan, which was concealed

by Defendants, the Assignors would not have purchased Mylan common stock, or if they had

purchased such securities, they would not have done so at the artificially inflated prices that they

paid.

          235.   By virtue of the foregoing, Defendants Mylan, Bresch, Campbell, Parks, and

Sheehan have violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

          236.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff has

suffered damages in connection with the Assignors’ transactions in the Company’s securities.

          237.   Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants in the Class Action, Plaintiff has brought this claim

within two years of discovery of the violations alleged herein, and within five years of the

violations alleged herein. Consequently, this action is timely.

                                  SECOND CAUSE OF ACTION

                        Violations of Section 20(a) of the Exchange Act
                   Against Defendants Bresch, Campbell, Parks, and Sheehan

          238.   Plaintiff repeats and realleges each and every allegation above as if set forth fully

herein.


                                                  -58-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 62 of 65




       239.    This Cause of Action is asserted against Defendants Bresch, Campbell, Parks, and

Sheehan and is based upon Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

       240.    Each of Defendants Bresch, Campbell, Parks, and Sheehan was a controlling

person of Mylan within the meaning of Section 20(a) of the Exchange Act.

       241.    By virtue of their high level positions, and their ownership and contractual rights,

substantial participation in, and/or awareness of, the Company’s operations and/or knowledge or

reckless disregard of the materially false and misleading statements filed with the SEC and

disseminated to the investing public, Defendants Bresch, Campbell, Parks, and Sheehan had the

power to influence and control, and did in fact influence and control, directly or indirectly, the

decision-making of the Company.

       242.    Defendants Bresch, Campbell, Parks, and Sheehan were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged herein to be materially false and misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause the

statements to be corrected. In particular, Defendants Bresch, Campbell, Parks, and Sheehan each

had direct and supervisory involvement in the day-to-day operations of the Company, and

therefore are presumed to have had the power to control or influence the particular false and

misleading statements and omissions giving rise to the securities violations alleged herein.

       243.    Defendants Bresch, Campbell, Parks, and Sheehan culpably participated in

Mylan’s violation of Section 10(b) and Rule 10b-5 with respect to the First Cause of Action.

       244.    By reason of the conduct alleged in the First Cause of Action, Mylan is liable for

violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, and




                                               -59-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 63 of 65




Defendants Bresch, Campbell, Parks, and Sheehan are liable pursuant to Section 20(a) based on

their control of Mylan.

       245.    Defendants Bresch, Campbell, Parks, and Sheehan are liable for the aforesaid

wrongful conduct, and are liable to Plaintiff for the substantial damages suffered in connection

with the Assignors’ purchases of Mylan common stock.

       246.    Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants Bresch, Campbell, Parks, and Sheehan in the Class

Action, Plaintiff has brought this claim within two years of discovery of the violations alleged

herein, and within five years of the violations alleged herein. Consequently, this action is timely.

                                 THIRD CAUSE OF ACTION

                          Violations of Section 18 of the Exchange Act
                                     Against All Defendants

       247.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

148, 159-179, and 200-225 above as if set forth herein.

       248.    As alleged herein, Defendants Bresch and Sheehan caused statements to be made

in Mylan’s 2013 Annual Report that were, at the time and in light of the circumstances under

which they were made, false or misleading with respect to material facts.

       249.    As alleged herein, Defendants Bresch and Sheehan caused statements to be made

in Mylan’s 2014 Annual Report that were, at the time and in light of the circumstances under

which they were made, false or misleading with respect to material facts.

       250.    As alleged herein, Defendants Bresch, Campbell and Sheehan caused statements

to be made in Mylan’s 2015 Annual Report that were, at the time and in light of the

circumstances under which they were made, false or misleading with respect to material facts.




                                                -60-
        Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 64 of 65




       251.    In purchasing Mylan’s common stock, the Assignors’ analyst team actually and

justifiably read, and had direct eyeball reliance on, Mylan’s 2013 Annual Report, 2014 Annual

Report, and 2015 Annual Report (to the extent published at the time of purchase).

       252.    Specifically, an investment analyst at Greenlight read and actually relied upon

information contained in Mylan’s 2013 Annual Report, 2014 Annual Report, and 2015 Annual

Report (to the extent each such document was on file with the SEC at the time) in making each

purchase set forth in Exhibits A through F on behalf of the Assignors, as further described above

in paragraphs 200 through 202.

       253.    In ignorance of the falsity of Defendants’ statements, or of the true facts, the

Assignors purchased Mylan common stock in actual, justifiable, eyeball reliance upon

Defendants’ representations.

       254.    Defendants’ materially false and misleading statements and omissions of material

fact artificially inflated the price of Mylan common stock.

       255.    Had they known the true facts, the Assignors would not have purchased Mylan

common stock and/or would not have purchased the shares at the inflated prices they paid.

       256.    Upon disclosure of the true facts, the price of Mylan common stock dropped, and

Plaintiff has suffered damages in an amount to be proven at trial.

       257.    By reason of the foregoing, Defendants Mylan, Bresch, Campbell, Parks, and

Sheehan are liable to Plaintiff for violations of Section 18 of the Exchange Act, 15 U.S.C. §78r.

       258.    Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants Mylan, Bresch, Campbell, Parks, and Sheehan in the

Class Action, Plaintiff has brought this claim within two years of discovery of the violations




                                                -61-
          Case 1:19-cv-01799-JPO Document 44 Filed 05/06/20 Page 65 of 65




alleged herein, and within five years of the violations alleged herein. Consequently, this action is

timely.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests relief and judgment, as follows:

          (a) Awarding compensatory damages against Defendants for all damages sustained as a

result of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and

post-judgment interest thereon;

          (b) Awarding Plaintiff its reasonable costs and expenses incurred in this action; and

          (c) Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

          The Plaintiff hereby demands a trial by jury as to all issues so triable.

Dated: May 4, 2020
       New York, New York

                                                    LOWENSTEIN SANDLER LLP

                                                 By:___/s/ Lawrence M. Rolnick
                                                    Lawrence M. Rolnick
                                                    Marc B. Kramer
                                                    Michael J. Hampson
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    Tel. 212.262.6700
                                                    lrolnick@lowenstein.com
                                                    mkramer@lowenstein.com
                                                    mhampson@lowenstein.com




                                                   -62-
